            Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 1 of 60




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 SUSAN ISBERNER,

                Plaintiff,

                v.                                                  Case No. 20-2001-JAR-KGG

 WALMART INC.,

                Defendant.


                                     MEMORANDUM AND ORDER

        Plaintiff Susan Isberner brings this action against Defendant Walmart Inc. (“Walmart”),

alleging claims of discrimination, hostile work environment, and constructive discharge under

Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act (“ADEA”),

and the Americans with Disabilities Act (“ADA”). Isberner also brings a Title VII retaliation

claim. This matter is now before the Court on Walmart’s Motion for Summary Judgment (Doc.

44). The motion is fully briefed, and the Court is prepared to rule. For the reasons set forth in

depth below, Walmart’s motion is granted in part and denied in part.

I.      Standard

        Summary judgment is appropriate if the moving party demonstrates “that there is no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”1

In applying this standard, the Court views the evidence and all reasonable inferences therefrom in

the light most favorable to the nonmoving party.2 “There is no genuine [dispute] of material fact

unless the evidence, construed in the light most favorable to the non-moving party, is such that a


        1
            Fed. R. Civ. P. 56(a).
        2
          City of Herriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010) (citing Somoza v. Univ. of Denver, 513 F.3d
1206, 1210 (10th Cir. 2008)).
              Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 2 of 60




reasonable jury could return a verdict for the non-moving party.”3 A fact is “material” if, under

the applicable substantive law, it is “essential to the proper disposition of the claim.”4 A dispute

of fact is “genuine” if “there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.”5

         The moving party initially must show the absence of a genuine dispute of material fact and

entitlement to judgment as a matter of law.6 Once the movant has met the initial burden of

showing the absence of a genuine dispute of material fact, the burden shifts to the nonmoving

party to “set forth specific facts showing that there is a genuine issue for trial.”7 The nonmoving

party may not simply rest upon its pleadings to satisfy its burden.8 Rather, the nonmoving party

must “set forth specific facts that would be admissible in evidence in the event of trial from which

a rational trier of fact could find for the nonmovant.”9 In setting forth these specific facts, the

nonmovant must identify the facts “by reference to affidavits, deposition transcripts, or specific

exhibits incorporated therein.”10 A nonmovant “cannot create a genuine issue of material fact

with unsupported, conclusory allegations.”11 A genuine issue of material facts must be supported




         3
          Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248, 255 (1986)).
         4
         Wright ex rel. Tr. Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing Adler v.
Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
         5
             Adler, 144 F.3d at 670 (citing Anderson, 477 U.S. at 248).
         6
          Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir. 2002) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 322–23 (1986)).
         7
          Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 324; Spaulding, 279 F.3d at 904 (quoting Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
         8
             Anderson, 477 U.S. at 256; accord Eck v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001).
         9
             Mitchell v. City of Moore, 218 F.3d 1190, 1197–98 (10th Cir. 2000) (quoting Adler, 144 F.3d at 670–71).
         10
              Adler, 144 F.3d at 671.
        11
           Tapia v. City of Albuquerque, 170 F. App’x 529, 533 (10th Cir. 2006) (citing Annett v. Univ. of Kan., 371
F.3d 1233, 1237 (10th Cir. 2004)).




                                                            2
             Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 3 of 60




by “more than a mere scintilla of evidence.”12 Finally, summary judgment is not a “disfavored

procedural shortcut”; on the contrary, it is an important procedure “designed to secure the just,

speedy and inexpensive determination of every action.”13 “At the same time, a summary

judgment motion is not the chance for a court to act as the jury and determine witness credibility,

weigh the evidence, or decide upon competing inferences.”14

II.     Factual Background

        A.         Evidentiary Rulings

        Walmart objects to the majority of Isberner’s statements of additional facts, often on

multiple grounds. The Court’s recitation of material uncontroverted facts incorporates its rulings

on Walmart’s standard evidentiary objections such as hearsay, relevance, and lack of personal

knowledge. In resolving the parties’ objections, the Court is mindful that summary judgment

evidence need not be “submitted ‘in a form that would be admissible at trial.’”15 Indeed, as the

advisory committee’s note to the 2010 Federal Rule amendments explain: “The burden is on the

proponent to show that the material is admissible as presented or to explain the admissible form

that is anticipated.”16 “The requirement is that the party submitting the evidence show that it will

be possible to put the information, the substance or content of the evidence, into an admissible

form.”17 “Fed. R. Civ. P. 56(c)(1)(A) specifically permits a party to support its factual assertions

by means of a deposition transcript or affidavit, even though these are forms of evidence that are



        12
             Black v. Baker Oil Tools, Inc., 107 F.3d 1457, 1460 (10th Cir. 1997).
        13
             Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (quoting Fed. R. Civ. P. 1).
        14
             Bacon v. Great Plains Mfg., Inc., 958 F. Supp. 523, 526 (D. Kan. 1997) (citation omitted).
        15
            Brown v. Perez, 835 F.3d 1223, 1232 (10th Cir. 2016) (quoting Trevizo v. Adams, 455 F.3d 1155, 1160
(10th Cir. 2006)).
        16
             Fed. R. Civ. P. 56 advisory committee’s note to 2010 amendment.
        17
             Brown, 835 F.3d at 1232 (citations omitted).




                                                            3
              Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 4 of 60




usually inadmissible as hearsay at trial.”18 However, “[c]ourts . . . should disregard any

inadmissible statements . . . contained within affidavits or deposition transcripts that could not be

presented at trial in any form.”19 “Thus, although evidence presented in the form of an affidavit

or deposition at the summary judgment stage can be ‘converted’ in form into live testimony at

trial, the content or substance must be otherwise admissible . . . .”20

         The Court excludes evidence offered through affidavits and deposition testimony that

would not be admissible at trial, including evidence that is not relevant,21 evidence that is hearsay

for which no exception to the hearsay rule is apparent,22 and evidence that is not based on the

witness’s personal knowledge.23 Furthermore, the Court disregards conclusory allegations

without specific supporting facts do not have probative value24 and “statements of mere belief.”25

The Court will not separately address each and every objection raised by Walmart, although it

notes some specific rulings where necessary throughout this opinion.

         One evidentiary issue merits further discussion. Walmart objects to Isberner’s reliance on

evidence of alleged gender-based discrimination by Market Manager Chad Rohr against other

female employees, which she offers to show that Rohr’s conduct toward her was motivated by


         18
            Wunder v. Elettric 80, Inc., No. 13-4014-KGS, 2014 WL 4059763, at *2 (D. Kan. Aug. 15, 2014) (first
citing Dodson Aviation, Inc. v. HLMP Aviation Corp., No. 08-4102-KGS, 2011 WL 1234705, at *8 (D. Kan. Mar. 31,
2011); then citing Johnson v. Weld Cnty., 594 F.3d 1202, 1210 (10th Cir. 2010); and then citing Garcia-Martinez v.
City & Cnty. of Denver, 392 F.3d 1187, 1191 (10th Cir. 2004)).
         19
              Id. (citing Dodson, 2011 WL 1234705, at *9).
         20
            Id. (citing Dodson, 2011 WL 1234705, at *9); Hansen v. PT Bank Negara Indonesia (Persero), 706 F.3d
1244, 1250 (10th Cir. 2013) (first citing Celotex Corp. v. Catrett, 477 U.S. 317, 324, 327 (1986); then citing Thomas v.
Int’l Bus. Machs., 48 F.3d 478, 485 (10th Cir. 1995); and then citing Fed. R. Civ. P. 56(c)(4)).
         21
              Fed. R. Evid. 401.
         22
              Fed. R. Evid. 801–807.
         23
              Fed. R. Evid. 602.
         24
              Fitzgerald v. Corr. Corp. of Am., 403 F.3d 1134, 1143 (10th Cir. 2005) (citations omitted).
        25
           Argo v. Blue Cross Blue Shield of Kan., Inc., 452 F.3d 1193, 1200 (10th Cir. 2006) (quoting Tavery v.
United States, 32 F.3d 1423, 1427 n.4 (10th Cir. 1994)).




                                                             4
               Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 5 of 60




discriminatory animus. Specifically, Walmart seeks to preclude Isberner from relying on

evidence of Rohr’s behavior toward store managers Kelly Wehling and Stephanie Sullivan, as

well as evidence of two anonymous gender-discrimination complaints against Rohr.

          “The Tenth Circuit has long agreed that evidence of treatment of other employees in the

same protected class may be relevant to the issue of discriminatory intent.”26 The key question in

determining the admissibility of “me too” evidence is “how closely related the evidence is to the

plaintiff’s circumstances and theory of the case.”27 There must be some nexus between the

alleged discriminatory acts and the decision being challenged.28 “[A]necdotal evidence of

discrimination should only be admitted if ‘the prior incidences of alleged discrimination can

somehow be tied to the employment actions disputed in the case at hand.’”29 For example, “me

too” evidence may be admissible where the plaintiff presents evidence that the supervisor who

discriminated against others had a “connection to plaintiff’s chain of command.”30 “[E]vidence

that makes a defendant’s proffered justification more or less likely to be pretextual is relevant

evidence.”31 The relevance of this evidence is “fact-sensitive and must be ‘determined in the

context of the facts and arguments in a particular case.’”32

          Walmart contends that Isberner’s “me too” evidence is inadmissible because it involves

individuals who were not similarly situated to Isberner—Wehling and Sullivan were store



          26
               Allen v. Magic Media, Inc., No. 09-4139-SAC, 2011 WL 903959, at *3 (D. Kan. Mar. 15, 2011) (collecting
cases).
          27
               Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 388 (2008).
          28
               Mendelsohn v. Sprint/United Mgmt. Co., 587 F. Supp. 2d 1201, 1218 (D. Kan. 2008).
         29
            Mendelsohn v. Sprint/United Mgmt. Co., 402 F. App’x 337, 340 (10th Cir. 2010) (alteration in original)
(quoting Heno v. Sprint/United Mgmt. Co., 208 F.3d 847, 856 (10th Cir. 2000)).
          30
               Mendelsohn, 587 F. Supp. 2d at 1218.
          31
               Mendelsohn, 402 F. App’x at 340 (citing Fed. R. Evid. 401).
          32
               Id. at 342 (quoting Mendelsohn, 552 U.S. at 387).




                                                             5
             Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 6 of 60




managers who reported to Rohr, whereas Isberner and Rohr were both market-level managers and

Rohr was not Isberner’s supervisor. Isberner counters that Rohr did play a supervisory role with

respect to her employment and that, in any event, it is error to reject “me too” evidence solely on

the basis that other victims of alleged discrimination had a different supervisor. The Court agrees.

        Walmart improperly equates the question of admissibility with the question of whether

Sullivan and Wehling would be considered “similarly situated” to Isberner for the purposes of a

disparate-treatment analysis. The similarly-situated inquiry asks whether “a plaintiff has been

treated differently from another employee who is not part of the protected class.”33 In contrast,

“me too” evidence is evidence that other employees belonging to the same protected class as the

plaintiff were also discriminated against.34 Thus, the admissibility of “me too” evidence does not

require that the nonparty employees be “similarly situated” under the disparate treatment

standard, but that the testimony be relevant in the context of the facts and arguments in the case.35

        Moreover, evidence regarding Rohr’s treatment of Wehling and Sullivan is admissible

“me too” evidence because it is closely connected to Isberner’s circumstances and theory of the

case, which is that she was discriminated against, subjected to a hostile work environment, and

constructively discharged due to Rohr’s abusive, animus-based behavior toward her. Although

Rohr was not Isberner’s supervisor, Isberner offers evidence that he was the leader of her team,

had some authority to discipline her, and was asked at least once to formally weigh in on her

annual evaluation. She also offers evidence that she was required to provide Rohr with HR




        33
          Dindinger v. Allsteel, Inc., 853 F.3d 414, 425 n.5 (8th Cir. 2017) (citing Harris v. Chand, 506 F.3d 1135,
1140−41 (8th Cir. 2007)).
        34
             Id. (citing Mendelsohn, 552 U.S. at 386).
        35
             Id. at 425 & n.5 (citation omitted).




                                                          6
               Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 7 of 60




support. From this evidence, it is apparent that Rohr had a connection to Isberner’s chain of

command, as he did with respect to Sullivan and Wehling, who were his direct reports.

          Walmart contends that Sullivan’s testimony is “irrelevant as a matter of law” because it

relates to events too remote in time from the discrimination Isberner alleges.36 Isberner offers

evidence regarding alleged incidents of discrimination against Sullivan by Rohr that occurred

over a period of time but culminated with Sullivan’s resignation in 2014, not long before Rohr

allegedly began to subject Isberner to disparaging comments about her gender. The Court finds

that this evidence is admissible, where supported by personal knowledge, because it is logically

tied to Isberner’s theory of the case and relates to “the same type of discrimination during the

same time period under similar circumstances.”37

          As to both Sullivan and Wehling, Walmart cloaks attacks on witness credibility in the

guise of evidentiary objections. Walmart argues that Sullivan’s allegations of discrimination are

inadmissible because they are undermined by her own testimony and because she never raised

concerns about Rohr’s treatment at any time during her employment or after her 2014 resignation

until her deposition in this case in 2021. Further, Walmart points out that Wehling, who was

terminated, had accused both Rohr and Isberner of discriminatory behavior, which Isberner

denies.

          But it is “axiomatic that a judge may not evaluate the credibility of witnesses in deciding a

motion for summary judgment.”38 The Court thus declines to evaluate the credibility of Sullivan

or Wehling. Rather, the Court determines only that Isberner’s “me too” evidence is admissible


          36
               Doc. 54 at 39.
          37
            Crumpacker v. Kan. Dep’t of Human Res., No. 00-4044-RDR, 2004 WL 1846146, at *5 (D. Kan. June 10,
2004) (citing Heno v. Sprint/United Mgmt. Co., 208 F.3d 847, 856 (10th Cir. 2000)).).
        38
           Seamons v. Snow, 206 F.3d 1021, 1026 (10th Cir. 2000) (first citing Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986); and then citing Koopman v. Water Dist. No. 1, 972 F.2d 1160, 1164 (10th Cir. 1992)).




                                                         7
             Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 8 of 60




because it is closely tied to the theory of Isberner’s case—there is a nexus between the alleged

discriminatory acts against Wehling and Sullivan and the discrimination Isberner alleges. To the

extent that Wehling’s and/or Sullivan’s testimony consists of hearsay or lacks foundation, the

Court has excluded it.

        Finally, as to the two anonymous complaints about Rohr submitted in 2017, Walmart

objects that these reports are inadmissible because they consist of hearsay and double hearsay,

lack foundation, and are “inaccurate.”39 Such out-of-court statements, if offered to prove that

Rohr engaged in discriminatory conduct, are inadmissible absent a showing that the declarant

would testify at trial or that an exception to the rule against hearsay applies.40 However, to the

extent that these reports are offered not for the truth of the matters asserted therein but only to

show that Walmart failed to investigate allegations against Rohr, they are non-hearsay and

admissible for that purpose.41 And although these anonymous reports may lack context to show

that the statements therein are based on the declarants’ personal knowledge or observations,

Walmart apparently allows its employees to report alleged misconduct anonymously and

considers such reports a sufficient basis to conduct an investigation. The Court thus admits these

statements for the limited purpose of establishing what actions Walmart did or did not take with

respect to Rohr, Isberner’s alleged harasser.



        39
             Doc. 54 at 42.
        40
            See, e.g., Feldmann v. Lakeview Loan Servicing LLC, No. C20-580 MJP, 2021 WL 1627048, at *2 (W.D.
Wash. Apr. 27, 2021) (finding anonymous complaint posted on website inadmissible where plaintiff provided no
information that would permit complaint to be admitted through a hearsay exception); Wellington v. Spencer-Edwards,
No. 16 Civ. 6238 (AT), 2019 WL 2764078, at *3 (S.D.N.Y. July 1, 2019) (finding anonymous complaint to be
inadmissible hearsay); Rao v. Rodriguez, No. 14-CV-1936 (NGG) (ST), 2017 WL 1403214, at *5 (E.D.N.Y. Apr. 18,
2017) (finding anonymous complaint inadmissible to show that an individual made racially sensitive remarks);
Sherrell v. Winter, No. 05-00034 JMS/BMK, 2007 WL 61058, at *16 n.18 (D. Haw. Jan. 8, 2007) (excluding
anonymous complaint as inadmissible hearsay).
        41
           See, e.g., Lewis v. Cassady, No. 13-1194-CV-W-BP-P, 2014 WL 1607598, at *4 (W.D. Mo. Apr. 22,
2014); Brauninger v. Motes, 260 F. App’x 634, 637 (5th Cir. 2007).




                                                        8
            Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 9 of 60




       B.         Uncontroverted Facts

       The following material facts are either uncontroverted, stipulated, or viewed in the light

most favorable to Isberner. The Court does not consider facts presented by the parties that the

record does not support or that are not relevant to the legal issues presented. Nor does the Court

consider legal arguments included in the parties’ statements of fact.

       Isberner’s Employment as a Market Human Resources Manager

       Isberner was fifty-five years old when Walmart hired her in 2008 for the position of

Market Human Resources Manager (“MHRM”). At all times relevant to this action, Isberner

suffered from Addison’s Disease, alcoholism, and depression. Isberner worked as an MHRM for

Walmart until she tendered her resignation in March 2019.

       As an MHRM, Isberner was a salaried member of Walmart’s management. Her MHRM

job description included “participating in and supporting community outreach events,” and

“[c]ollaborat[ing] with stakeholders (for example, Store Manager, Market Manager, regional

leadership).”42 In her role as an MHRM, one of Isberner’s primary job responsibilities was

conducting investigations of complaints of employee misconduct submitted to Walmart’s Global

Ethics office (“Global Ethics”), a department dedicated to receiving, investigating, and managing

claims of associate misconduct. While the Global Ethics office exists to investigate ethics

complaints, not all complaints were formally submitted to that office, and Isberner investigated

both formal and informal complaints.

       From at least 2012 to 2019, Isberner was responsible for a geographic region of Walmart’s

stores known as “Market 406.” Isberner’s position required working with other market-level

members of Market 406, including Market Manager Chad Rohr. As an MHRM, Isberner’s direct


       42
            Doc. 51-2 at 1.




                                                 9
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 10 of 60




supervisor was the Regional Human Resources Manager (“RHRM”). Heidi Palmer was

Isberner’s RHRM from December 2017 to March 2019. However, Rohr was the head of the

Market 406 team, and from 2009 to March 2019, Isberner was required to work with and provide

human resources support to Rohr. Rohr did not have the authority to fire or demote Isberner;

however, he had the ability to discipline and could provide input on any termination decision

involving her.43

        Walmart’s Relevant Policies

        During the time period at issue in this case, Walmart maintained a written policy entitled,

“Discrimination and Harassment Prevention Policy” (“Anti-Discrimination Policy”). As an

MHRM, Isberner was intimately familiar with the Anti-Discrimination Policy, which states, in

part:

                 Reporting Procedures

                 ....

                 If you experience conduct that may violate this policy or if you
                 observe or become aware of any conduct that may violate this
                 policy by being discriminatory, harassing or retaliatory; you should
                 immediately report the violation to any salaried member of
                 management or confidentially and/or anonymously to the Global
                 Ethics Office . . . . If you believe a salaried member of
                 management may be violating this policy, you do not have to report
                 the violation to that person. You may report the possible violation
                 to another salaried member of management or call/email the Global
                 Ethics Office.

                 Managers

                 If you observe, receive a report or otherwise become aware of a
                 possible violation of this policy, you must immediately report such
                 conduct to the appropriate level of management for investigation.
                 A salaried member of management who fails to report a violation of

       43
          Walmart’s objection that Isberner’s lacks personal knowledge of this fact is overruled. Her personal
knowledge about Rohr’s supervisory authority can be inferred from her role as an MHRM.




                                                        10
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 11 of 60




                   this policy may be subject to disciplinary action, up to and
                   including termination.44

        As an MHRM, Isberner understood that a market manager treating female associates

significantly worse than male counterparts based on their sex would constitute discrimination

under Walmart’s Anti-Discrimination Policy. Isberner also understood that the written Anti-

Discrimination Policy prohibited taking negative action against any person who reported conduct

that might violate the policy. The policy states that Walmart “will take appropriate steps to

ensure that there is no retaliation of any kind for using the reporting procedures described in this

policy. Retaliation of any kind for using the reporting procedures is strictly forbidden and

violates this policy.”45

        At all relevant times, Walmart also had a written “Open Door Communications Policy”

(“Open Door Policy”), which provides that associates may bring concerns or issues to the

attention of any supervisor or manager. Isberner was aware of the Open Door Policy and, prior to

March 12, 2019, had twice personally utilized it to address concerns. On one occasion, Isberner

testified that “it was not a good experience,” and on the other occasion, she stated “yes” when

asked if it was “productive” in bringing about change.46

        Isberner’s Interactions with Rohr from 2014–2017

        Between 2014 and 2016, Rohr made repeated comments to and in front of Isberner that

referenced her age, gender, and alcoholism that made her uncomfortable. On two or three

occasions in 2014 or 2015, Rohr commented to Isberner that she was close to his mother’s age.




        44
             Doc. 45-2 at 3.
        45
             Id.
        46
             Isberner Dep., Doc. 51-1 at 79:16, 80:9−13.




                                                           11
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 12 of 60




       On approximately three or four occasions in 2016, Rohr introduced Isberner in meetings

with a reference to the “Most Interesting Man in the World” beer advertisement. Although Rohr

did not expressly say anything about Isberner’s alcoholism when referring to her in this manner or

otherwise disclose to anyone that Isberner was a recovering alcoholic, Isberner understood his

comments to be a reference to her status as a recovering alcoholic, and some of the hourly

associates and managers present when Rohr made these comments were aware that Isberner was a

recovering alcoholic.

       Also in 2016, Rohr began referring to Isberner as the “crazy HR lady” during

teleconference calls, training calls, and meetings. Isberner never heard Rohr refer to anyone else

as “crazy.” In May 2016, Isberner told Rohr that his “crazy HR lady” comments offended her, to

which Rohr replied that he was just kidding around. Rohr continued to refer to Isberner in this

manner more than a dozen times.

       Former Walmart Associate Vi Bumgardner told Isberner that sometime in 2016 or earlier,

Rohr told Bumgardner that he did not trust people who don’t drink alcohol. Isberner never

personally heard Rohr say that he did not trust non-drinkers, but admits that he made that

statement in jest approximately five times over a period of five years. Isberner never said

anything to Rohr about these comments until she raised the issue with him on March 11, 2019,

which was her last day in the office before her resignation.

       Isberner never reported any of Rohr’s comments to an RHRM, Rohr’s supervisor, or

Global Ethics.

       Rohr either never participated or at some point stopped participating in multiple Walmart

initiatives spearheaded by Isberner, including the mentoring circles initiative that Isberner had

developed and implemented between 2012 and 2018. Isberner testified that Rohr never




                                                 12
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 13 of 60




participated in investigations unless they related to one of his store managers. Isberner further

testified that Rohr’s lack of participation in these initiatives hurt her ability to meet certain

leadership metrics on which she was evaluated, although she was never disciplined during her

time at Walmart for failure to meet performance metrics or for any other reason.

        Spring 2018 Women in Leadership Conference

        In the spring of 2018, Market 409—the geographic Walmart market neighboring

Isberner’s market—organized and presented a Women in Leadership Conference (“WIL

Conference”). Jeff Livingston, the MHRM for Market 409, led these efforts. Though Isberner

had participated in planning this conference for the five previous years, Livingston did not invite

her to participate in planning the 2018 conference. Rohr participated in some of the planning

meetings. Isberner testified that being involved in the WIL Conference in the past had supported

her standing as a woman in a leadership role.

        Isberner’s 2018 Interactions with Rohr

        On June 16, 2018, Isberner and Rohr attended a market meeting in Dodge City that was

also attended by other members of the Market 406 team, including store managers. During that

meeting, Rohr accused Isberner of allowing her subordinates to blame his subordinates for

everything, and verbally attacked Isberner by calling her a liar, interrupting her, and yelling at her

in front of the others present. Rohr did not make any reference to Isberner’s age, sex, or disability

during this confrontation.

        In late 2018, several employees asked Isberner whether Rohr was romantically involved

with another Walmart manager; they reported to her that there were rumors that Rohr and this

manager were so involved. Isberner sought out confidential advice and guidance about how to

handle these reports from a peer MRHM, Market 409’s Livingston. Soon thereafter, Rohr




                                                   13
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 14 of 60




confronted Isberner, accusing her of spreading rumors about him. Isberner explained to him why

she had discussed the matter with Livingston—to seek advice on how to handle reports of the

rumored affair. But Rohr told Isberner that he did not believe her explanation. Ultimately,

Isberner determined there was no basis to investigate or escalate the reports she had received

about Rohr.

       Isberner’s November 2018 Meeting with Palmer

       On October 21, 2018, Isberner emailed Palmer about some of the issues and concerns she

had about her job, including concerns about her working relationship with Palmer. Isberner’s

email did not make any reference to Rohr. In response to Isberner’s email, Palmer traveled from

Denver to meet with Isberner in person in early November.

       At that meeting, Isberner told Palmer about Rohr’s conduct at the June 16, 2018 meeting

in Dodge City when he verbally attacked her in front of her coworkers. Isberner reported to

Palmer that Rohr did not like women in positions of power, and she recalls talking about the way

Rohr treated her and store managers Stephanie Sullivan and Cynthia Owens. Isberner was very

emotional during her meeting with Palmer; she was crying. She testified that because she was so

emotional, she does not recall all the details of what was said, but she remembered telling Palmer

in “very vague, general” terms that Rohr was hostile and abusive toward “people.”47 When asked

whether she told Palmer that the deterioration of her working relationship with Rohr had anything

to do with her being a woman, Isberner testified: “I don’t think that I—that I did or that I would

have.”48 But Isberner did recall telling Palmer that Rohr would not work with her, that he was




       47
            Id. at 116:20−25.
       48
            Id. at 118:19−119:1.




                                                 14
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 15 of 60




hostile and aggressive toward her, and that he would not be as hard on or treat a man in the same

way.

        Isberner further discussed with Palmer that she did not feel that it was “okay” when she

was ill and needed to take FMLA leave.49 Isberner felt pressure from both Palmer and Rohr to

return to work from FMLA leave in February 2018, despite her understanding that she had an

absolute right to take FMLA leave and that neither Rohr nor Palmer (nor anyone else) had the

authority to force her to return early from leave. Isberner testified that while she was on leave,

Palmer held a meeting during which she called Isberner and asked why she wasn’t at work and

when she was going to return.

        Isberner felt attacked by Palmer during the November 2018 meeting because Palmer was

not listening to her, and she told Palmer during the meeting that she felt “very unsafe right

now.”50 Isberner was not afraid that something might happen during or as a result of the meeting;

rather, her fear was “a combination of the emotions and the concerns.”51 Although feeling fearful,

at the conclusion of the November 2018 meeting, Isberner told Palmer that she felt they had had a

good conversation. Isberner did not report any of the information she shared with Palmer to

Global Ethics. Palmer never communicated to Rohr that Isberner had raised any issue, concern,

or complaint that Rohr had subjected her to discriminatory, harassing, or retaliatory conduct.

        During the last six months of her employment, Palmer became less responsive to

Isberner’s emails. When Isberner attempted to follow-up by call or text, Palmer only sometimes

responded.52


        49
             Id. at 119:2−15.
        50
             Id. at 116:17−19.
        51
             Id. at 245:23−25.
        52
           Walmart objects to the admissibility of Isberner’s testimony about Palmer’s and Rohr’s responsiveness
under the best-evidence rule. Walmart contends that Isberner is obligated to produce copies of emails and text



                                                        15
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 16 of 60




         Between her November 2018 meeting with Palmer and her resignation email on March 12,

2019, Isberner did not complain to Walmart that she had been subjected to discriminatory or

retaliatory behavior.

         The Liberal Investigation

         In February 2019, Isberner was assigned to investigate a race discrimination complaint

against the Walmart store manager in Liberal, Kansas (“Liberal Investigation”). Before traveling

to Liberal, Isberner contacted Rohr and asked him to serve as a witness for the investigation, and

Rohr agreed to do so. Isberner then traveled to Liberal, expecting that Rohr would be present to

serve as the witness for the interviews she intended to conduct. But Rohr was not there when

Isberner arrived. When Isberner called Rohr, he stated that he was not coming and would not be

serving as her witness. Isberner then immediately called Palmer and informed her that Rohr was

not present to serve as her witness despite committing to do so, but that she had a plan to proceed

despite Rohr’s absence. Because Isberner was unable to conduct a formal investigation without a

witness, she instead conducted four or five factfinding interviews with Walmart associates in the

Liberal store, unrelated to the race discrimination complaint. Isberner expected to return to

Liberal in the future to finish the investigation of the race discrimination complaint.

         After speaking with Isberner, Palmer called Rohr, who denied that Isberner had asked him

to serve as a witness. Based on her conversations with Isberner and Rohr, Palmer concluded that

Isberner had not properly prepared for the investigation, had not conducted the initial portions of

the investigation properly, and had not been entirely truthful regarding the absence of a witness.




messages to which Palmer and Rohr failed to respond. However, “[t]he best-evidence rule does not apply to testimony
relating to the existence of a document, as opposed to its contents.” United States v. Iverson, 818 F.3d 1015, 1023
(10th Cir. 2016) (citing Fed. R. Evid. 2001). Isberner does not testify to the contents of any particular communication,
but rather to a failure to communicate. This objection is overruled.




                                                          16
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 17 of 60




       Isberner’s Performance Evaluations

       Walmart’s employees receive annual performance evaluations and those ratings factor into

their compensation. Isberner’s RHRM was responsible for completing her annual performance

evaluations. From at least 2012 through 2017, Isberner received an annual evaluation score of

“Solid Performer.” For the annual evaluation period of February 2017 through January 2018,

Palmer solicited feedback from Rohr to complete Isberner’s evaluation, because Palmer was new

to her position. Based on Rohr’s positive input, Isberner received a higher annual evaluation

score of “Exceeds Expectations” for the period of February 2017 through January 2018. This

score is a step above the “Solid Performer” ranking Isberner received for each of the preceding

five years.

       In February 2019, shortly after her visit to Liberal, Isberner attended an in-person meeting

with Palmer and Palmer’s immediate supervisor, Regional Operations Manager David Carmen, to

discuss Isberner’s annual evaluation for the preceding year. Palmer and Carmen voiced three

primary criticisms of Isberner’s performance during that meeting. First, they were critical of her

handling of the Liberal Investigation based on Palmer’s belief that Isberner had failed to properly

prepare for the investigation by securing a witness. Palmer also told Isberner that one of the

interviews Isberner conducted there had caused a disturbance. Second, Palmer and Carmen were

critical of Isberner’s lack of in-person visits to stores. Isberner agrees that this criticism was well-

founded regarding the last few months prior to the evaluation. Third, Palmer and Carmen

criticized Isberner for sending an email regarding a deceased associate. They also told Isberner

that she needed to be more inspirational, motivational, and better at leading change. Isberner did

not raise any complaints about Rohr during this meeting.




                                                  17
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 18 of 60




       For Fiscal Year 2019, Walmart’s recommended curve for ranking associate performance

stated that 5% should be ranked “Role Model,” 20% should be “Exceeds Expectations,” 65%

should be “Solid Performer,” 5% should be “Development Needed,” and 5% should be “Below

Expectations.”53 Within the “Solid Performer” group, Walmart further recommended that

associates be placed into one of three categories—low, average, and top—with the greatest

financial rewards going to the highest performers.

       Isberner was given a performance ranking of “Solid Performer” during her 2019

evaluation meeting, which is lower than the “Exceeds Expectations” ranking she received the

previous year but consistent with the ranking she had received in prior years. Isberner testified

that this ranking did not surprise her and that “Solid Performer” is “not at all” a bad or negative

rating.54 Although Isberner’s “Solid Performer” ranking would place her in the same category as

the majority of her peers according to Walmart’s recommended curve, Palmer ranked Isberner as

one of the two “lowest performing solids” among those Palmer supervised and recommended that

Isberner receive the lowest raise (1.5%) among those in the “Solid Performer” category.55 The

highest raise Palmer recommended for someone in the “Solid Performer” category was 3%.

       Isberner was not formally disciplined, her base compensation was not reduced, and she

was not demoted as a result of her 2019 performance evaluation. Nonetheless, Palmer and

Carmen informed Isberner that she was being removed and replaced as the lead investigator for

the Liberal Investigation. This was the first and only time Isberner was removed from an

investigation. Isberner viewed her removal from the Liberal Investigation, which resulted in a

decrease in her job responsibilities, as disciplinary in nature. And Rohr testified that he could not


       53
            Doc. 53-5 (under seal).
       54
            Isberner Dep., Doc. 51-1 at 76:21.
       55
            Doc. 53-4 at 3 (under seal).




                                                 18
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 19 of 60




recall any other Walmart employee being removed from an investigation after being assigned to

conduct it.

       Isberner testified that while Palmer and Carmen did not yell at her during her 2019

performance evaluation meeting, they were hostile and “stern” in tone, and that she felt

“personally insult[ed]” and “beat up.”56 Isberner felt that Palmer and Carmen gave a “very clear

message” that they did not want Isberner there.57

       Isberner’s Early 2019 Interactions with Rohr

       In early 2019, Rohr told Palmer that he was not comfortable speaking with Isberner alone.

Palmer did not ask Rohr why, and she told Rohr that he and Isberner should work out their

problems but he did not have to speak with Isberner alone if that made him uncomfortable.

Palmer did not tell Isberner that she gave Rohr permission not to speak to Isberner alone.

       At a corporate meeting in Dallas on January 14, 2019, Rohr refused to speak with Isberner

and left the table as she approached. On March 5, Isberner and Rohr attended a meeting in

Wichita. At the conclusion of the meeting, Isberner asked Rohr if he had time to “go over some

things.” 58 Rohr responded that he did not have time and left. Isberner testified that Rohr ignored

her emails, calls, and text messages after the March 5 meeting, and that her inability to

communicate with Rohr in the week following resulted in her being unable to finalize plans for an

upcoming training.

       On March 11, 2019, Isberner spoke with Rohr regarding finalizing plans for an upcoming

training and other work issues. Two other Walmart employees were present during this

discussion. Isberner again asked Rohr to meet privately with her. Rohr responded that he would


       56
            Isberner Dep., Doc. 51-1 at 69:22−24; 70:12−13; 73:21−25; 84:14−21; 85:24−86:5.
       57
            Id. at 85:24−86:5.
       58
            Id. at 265:16−266:1.




                                                       19
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 20 of 60




never speak with Isberner alone due to his belief that she had been spreading rumors about him

having an affair, but that he would speak with her in the presence of the other market members.

Isberner felt that speaking in front of the two employees present would be inappropriate because

one was her peer and the other was a subordinate.

       Rohr was extremely angry and told Isberner that he did not believe she was telling the

truth about her investigation into his rumored affair or what happened with the Liberal

Investigation. Rohr called her a liar and refused to listen to her. Isberner’s interaction with Rohr

on March 11, 2019 was one of two instances Isberner could specifically recall in which Rohr’s

behavior made her feel unsafe or in danger of physical harm, the other being a confrontation that

occurred in 2010 or 2011, after which Rohr apologized. But Isberner testified that while these

were the only two interactions that stuck out in her mind, feeling unsafe was an “ongoing” issue.59

Similarly, Isberner testified that while she could recall and describe only four specific instances of

Rohr’s verbal abuse (the June 2018 Dodge City Meeting, the fall 2018 confrontation about the

alleged affair, Rohr’s March 5, 2019 refusal to meet with her, and the March 11 confrontation),

these instances were not the only ones. Rather, these were the “toughest” instances of verbal

abuse.60 She stated that Rohr “could just blow up” and was “very unpredictable.”61

       Isberner did not inform anyone that Rohr declined to meet with her after the meeting on

March 5, 2019. And Isberner did not report Rohr’s behavior on March 11, 2019 to Palmer, to

Rohr’s supervisor, or to Global Ethics prior to her resignation. Isberner testified that “after the

culmination of so many of these instances . . . [she] felt very diminished as a person,” and that “it




       59
            Id. at 190:9–12.
       60
            Id. at 191:10−17.
       61
            Id.




                                                  20
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 21 of 60




made no sense to report it to anyone on March 11th.”62 While Isberner later told Palmer about

Rohr’s behavior on March 11, Palmer testified that she was aware of only one meeting during

which Isberner felt uncomfortable, and lacked specific details.

       Rohr’s Interactions with Other Female Employees

       Isberner witnessed Rohr publicly ridicule, reprimand, and/or belittle other female

managerial employees of Walmart, including store managers Kelly Wehling and Stephanie

Sullivan, and co-manager Diana Johnston. Rohr told Isberner that he wanted store manager

Cynthia Owens removed from her store, and Isberner believed that Rohr worked to remove

Wehling, Sullivan, Johnston, and store manager Marilyn Kokojohn from their positions. Isberner

observed Rohr provide specific feedback to five male store managers that she did not observe him

provide to female store managers Sullivan, Wehling, and Owens. She testified that although she

attempted to intervene when Wehling made her complaint about Rohr, she “was basically

ignored.”63

       Other than Isberner, at least five female employees reported that Rohr regularly yelled and

screamed at them. Wehling testified to one incident, witnessed by Isberner, in which Rohr yelled

in her face. Sullivan testified that Rohr raised his voice toward her a couple of times per year, and

that she witnessed Rohr raise his voice toward male employees. In 2016, Wehling filed a

complaint with Global Ethics accusing Rohr, Isberner, and others from the Market 406 team of

harassing her. Wehling alleged that Isberner told her that Rohr did not like women. Wehling

later reported to Global Ethics that Isberner appeared to be retaliating against her. Walmart

investigated and concluded that Wehling’s allegations against Rohr and Isberner were



       62
            Id. at 275:13−276:2.
       63
            Id. at 77:8–17.




                                                 21
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 22 of 60




unsubstantiated. Wehling was terminated in the spring of 2017, after an investigation into more

than fifty associate and customer complaints against her. Wehling sued Walmart, alleging that

Rohr harassed her and created a hostile work environment. The lawsuit settled.

         Sullivan believes that Rohr had a problem with her because she was a strong, outspoken,

opinionated woman, and that he discriminated against her on the basis of her gender because Rohr

would exclude Sullivan when he socialized with male employees outside of work and made

comments about Sullivan’s pregnancy and weight.64 Isberner testified that Rohr belittled

Sullivan. She reported Rohr’s treatment of Sullivan to her supervisor and to Rohr’s supervisor.

         In mid-September 2014, Sullivan had a heated meeting with Rohr during which she

resigned her employment. She testified that Rohr’s treatment of her contributed to her decision to

resign. Sullivan never reported Rohr to any supervisor or manager and never filed a formal

complaint, because she “felt like some of them would have already been in the know [that] it was

acceptable treatment at the market level.”65 Sullivan did not file a complaint because she believed

that doing so could jeopardize her job and would be futile.

         During the eleven years she worked with Rohr, around fourteen to sixteen women

complained to Isberner that Rohr had discriminated against them on the basis of their gender.

Isberner personally investigated twelve of those complaints but was unable to substantiate them;

she did not lodge a formal complaint, report Rohr to management, or alert Global Ethics.

Regarding the remaining two to four complaints, Isberner testified that if she did anything, it



         64
           Walmart objects that Sullivan’s testimony is vague and conclusory because she offers no specific examples
of discriminatory conduct. See, e.g., Bird v. W. Valley City, 832 F.3d 1188, 1206−07 (10th Cir. 2016). The objection
is overruled. Sullivan cites Rohr’s failure to invite her to social events with the other male managers, comments about
her pregnancy and weight, and bullying behavior toward herself and others. Walmart also objects that Sullivan lacks
personal knowledge about how Rohr treated male employees. This objection goes to the weight and not the
admissibility of Sullivan’s testimony and is therefore overruled.
         65
              Sullivan Dep., Doc. 51-9 at 50:5−11.




                                                         22
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 23 of 60




would have been “to talk and listen to them and then provide them some—some ideas in terms of

what things they could do different.”66

         Finally, in the summer of 2017, Walmart received two anonymous reports that Rohr had

engaged in gender discrimination by treating female store managers differently than male store

managers.67

         Isberner’s Resignation

         Isberner testified that neither her RHRM nor anyone at the regional or divisional level

ever told her she would be fired or gave her reason to believe that she should be fearful for her

job. Nonetheless, Isberner became fearful for her job based on the behavior of Rohr and Palmer

toward her, including Rohr’s refusal to support certain initiatives, his refusal to communicate with

her beginning around late 2018, and Palmer ignoring many of Isberner’s communications around

the same time. Isberner believed Rohr and Palmer would collude to get her fired, or that she was

being “worked out,”68 and felt that no one would be able to endure her working conditions.

         At 3:00 a.m. on March 12, 2019, during the overnight hours following her confrontation

with Rohr on March 11, Isberner sent an email to Palmer and Stokes resigning from Walmart. In

that email, Isberner stated, in part:

                    [Rohr] refused to talk alone with me and accused me of lying about
                    the [Liberal] investigation which I strongly disagree with. He has
                    verbally attacked me, made false allegations and publicly shamed
                    and accused me not only today but several times in recent months.
                    He is [an] angry man that verbally boxed me into a corner. I have
                    felt unsafe and fearful for my job and my emotional self.69



         66
              Isberner Dep., Doc. 51-1 at 113:12−18.
         67
           Walmart’s hearsay objection to this report is overruled because it is not offered for the truth of the matter
asserted. Fed. R. Evid. 801(c)(2).
         68
              Isberner Dep., Doc. 51-1 at 300:17−301:12.
         69
              Doc. 45-5 at 2.




                                                           23
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 24 of 60




Isberner’s email also faulted Palmer and Stokes for failing to seek out her side of the situation

with Rohr and shared that she was suffering from depression.

       In a telephonic post-resignation Open Door meeting between Isberner, Palmer, and

Stokes, Isberner elaborated upon and raised additional examples of Rohr’s misconduct, including

confronting Isberner about spreading a rumor about his alleged affair, his refusal to participate in

certain initiatives including the mentoring circles she developed, his refusal to speak with her at

the January 2019 Dallas meeting, and his refusal to speak with her alone.

       Isberner told Palmer and Stokes that:

                  [Rohr] and I had a great relationship. I loved working with him. We
                  worked well together. We fought well together, but we always
                  trusted that we would come back and work through it, and we
                  always hugged, and you know, it was always, hey, I love you, man
                  type thing.

                  That has changed. That has changed, I would say, since about a year
                  ago. And just a series of events that have been—that have gotten
                  significantly worse.70

Isberner traced the change back to the WIL conference on April 24, 2018, when she had a

“conflict” with Livingston, who was an ally of Rohr’s. Isberner also told Palmer and Stokes that

in the past, Rohr had treated Livingston like Rohr had been treating Isberner lately. Isberner did

not expressly state in either her March 12 email or in the subsequent Open Door meeting with

Palmer and Stokes that she had been subjected to discrimination or retaliation.

       Palmer did not tell Stokes that she had advised Rohr that he did not have to speak to

Isberner alone if it made him uncomfortable. After the Open Door meeting, Stokes directed

Palmer to contact Livingston and Amy Williams, the Market Manager for Market 409, to follow

up on Isberner’s report about the confrontation she had with Rohr over the reports of his alleged


       70
            Doc. 51-12 at 6; Doc. 55-5 at 11:1−11.




                                                     24
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 25 of 60




affair. Stokes did not direct Palmer to speak to Rohr about any other issues Isberner had raised,

and neither Palmer nor anyone else ever spoke to Rohr about these issues. After Palmer

determined that neither Livingston nor Williams could provide any detail, Stokes advised Palmer

to accept Isberner’s resignation.

        On or about June 24, 2019, Isberner filed a charge of discrimination against Walmart with

the Equal Employment Opportunity Commission (“EEOC”), alleging discrimination based on

sex, age, and disability, as well as retaliation.71

III.    Discussion

        Isberner brings claims against Walmart for violations of Title VII (Count I), the ADEA

(Count II), and the ADA (Count III). Under each statute, she alleges that Walmart subjected her

to a hostile work environment, constructive discharge, and other forms of discrimination.

Isberner also brings a retaliation claim under Title VII (Count IV). Walmart seeks summary

judgment on all of Isberner’s claims, arguing that her ADA and ADEA claims are barred by her

failure to timely exhaust administrative remedies, and that she has failed to establish a prima facie

case of hostile work environment, constructive discharge, discrimination, or retaliation. Walmart

additionally argues that Isberner’s hostile work environment claims under all three statutes are

barred by the Faragher-Ellerth defense. The Court begins by addressing the administrative

exhaustion issue, followed by the merits of Isberner’s hostile work environment, constructive

discharge, discrimination, and retaliation claims.




        71
             Doc. 1-1.




                                                      25
           Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 26 of 60




          A.         Exhaustion of Administrative Remedies on ADA and ADEA Claims

          Both the ADA and the ADEA require a plaintiff to exhaust her administrative remedies by

filing a charge with the EEOC within 300 days of the alleged discrimination.72 A plaintiff's failure

to exhaust administrative remedies is no longer a jurisdictional bar to suit, but instead “permits a

defendant only an affirmative defense.”73 The defendant has the burden of proof on the

affirmative defense, and in moving for summary judgment, “[t]he defendant . . . must demonstrate

that no disputed material fact exists regarding the affirmative defense asserted.”74 Once the

defendant makes this initial showing, “the plaintiff must then demonstrate with specificity the

existence of a disputed material fact. If the plaintiff fails to make such a showing, the affirmative

defense bars [her] claim, and the defendant is then entitled to summary judgment as a matter of

law.”75

          Walmart argues that the only alleged age-discriminatory conduct in this case—Rohr

commenting approximately four times that Isberner being close in age to his mother made him

uncomfortable—occurred in 2014 or 2015, and that Isberner’s 300-day deadline to file her EEOC

charge with respect to that conduct expired no later than late 2016. Walmart similarly argues that

all of the conduct alleged to support Isberner’s disability discrimination claim—Rohr’s “Most

Interesting Man in the World” and “crazy HR lady” comments in 2016, his statement that he did

not trust non-drinkers in 2016 or earlier, and Palmer and Rohr pressuring Isberner to return from



          72
            42 U.S.C. § 12117(a) (incorporating Title VII’s enforcement provisions (found in 42 U.S.C. § 2000e-5)
into the ADA); 29 U.S.C. § 626(d)(1). “The 300 day limitation applies in those states that have statutorily prohibited
discrimination,” such as Kansas. Sloan v. Boeing Co., No. 95-3354, 1997 WL 8868, at *2 & n.4 (10th Cir. Jan. 19.
1997) (citation omitted). Otherwise the limit is 180 days. Id. (citation omitted).
          73
           Brown v. Keystone Learning Servs., 804 F. App’x 873, 882 (10th Cir. 2020) (citing Lincoln v. BNSF Ry.
Co., 900 F.3d 1166, 1183 (10th Cir. 2018)).
          74
               Hutchinson v. Pfeil, 105 F.3d 562, 564 (10th Cir. 1997) (citations omitted).
          75
               Id.




                                                             26
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 27 of 60




FMLA leave she took in or around February 2018—all occurred no later than May 23, 2018, more

than 300 days before Isberner filed her EEOC charge on June 24, 2019. Isberner does not dispute

the timing of these events. Rather, she argues that Rohr’s series of discriminatory actions toward

her should be treated as one continuous act under the continuing-violation doctrine, and that

because that continuous action ended with her constructive discharge within the limitations period,

her EEOC charge was timely filed as to all of the forms of discrimination she alleges in this action.

                    1.       Discrete Adverse Employment Actions

         The United States Supreme Court has explained that discrete discriminatory and retaliatory

acts “such as termination, failure to promote, denial of transfer, or refusal to hire are easy to

identify.”76 This type of “discrete retaliatory or discriminatory act ‘occur[s]’ on the day that it

‘happen[s],’” and “discrete discriminatory acts are not actionable if time barred, even when they

are related to acts alleged in timely filed charges.”77 However, this precedent does not “bar an

employee from using prior acts as background evidence in support of a timely claim.”78

         For claims alleging discrete adverse employment actions, the Court looks to the timing of

the alleged adverse employment actions, not Rohr’s comments. Isberner alleges five discrete acts

of discrimination under the ADA and ADEA: (1) constructive discharge; (2) Rohr’s failure to

speak to her alone; (3) her 2019 performance review; (4) her removal from the Liberal

Investigation; and (5) Rohr’s refusal to participate in Plaintiff’s initiative programs. All but the

last alleged adverse employment action occurred within 300 days of Isberner’s administrative

charge. As for this last discrete act, Isberner alleges that Rohr refused to take part in various


         76
              Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002).
         77
            Id. at 110, 113; Almond v. Unified Sch. Dist. No. 501, 665 F.3d 1174, 1178 (10th Cir. 2011) (explaining
that the Supreme Court’s ruling in Morgan does not alter rule that discrete acts of discrimination “trigger the statute of
limitations when announced to the claimant” (citing Morgan, 536 U.S. at 114)). .
         78
              Martinez v. Potter, 347 F.3d 1208, 1211 (2003) (alteration omitted) (quoting Morgan, 536 U.S. at 113).




                                                           27
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 28 of 60




initiative programs over several years, spanning between 2012 and 2018.79 Any claim that Rohr

failed to participate in initiative programs before August 28, 2018 (300 days before she filed the

administrative charge), is untimely. All other alleged discrete adverse employment actions

occurred within the limitations period and are timely exhausted.

                    2.       Hostile Work Environment Claims

         Isberner also alleges hostile work environment claims under each of the three statutes.

“Hostile environment claims are different in kind from discrete acts. Their very nature involves

repeated conduct.”80 “The ‘unlawful employment practice’ therefore cannot be said to occur on

any particular day. It occurs over a series of days or perhaps years and, in direct contrast to

discrete acts, a single act of harassment may not be actionable on its own.”81

                    The timely filing provision only requires that [the] plaintiff file a
                    charge within a certain number of days after the unlawful practice
                    happened. It does not matter . . . that some of the component acts of
                    the hostile work environment fall outside the statutory time period.
                    Provided that an act contributing to the claim occurs within the
                    filing period, the entire time period of the hostile environment may
                    be considered by a court for the purposes of determining liability.82

         The Court therefore must determine “whether the acts about which an employee complains

are part of the same actionable hostile work environment practice, and if so, whether any act falls

within the statutory time period.”83 The Tenth Circuit has recognized certain non-exclusive factors

that guide this analysis, such as:


         79
            To the extent Isberner alleges that the failure to include her in planning the 2018 WIL conference is an
actionable discrete adverse employment action, it too is untimely. This event occurred in the spring of 2018 and any
planning for that conference certainly preceded that date, outside the limitations period.
         80
            Morgan, 536 U.S. at 115 (citing 1 B. Lindemann & P. Grossman, Employment Discrimination Law 348−49
(3d ed. 1996)).
         81
          Id. (citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)); see also Croy v. Cobe Labs., Inc., 345 F.3d
1199, 1202 (10th Cir. 2003).
         82
              Morgan, 536 U.S. at 117.
         83
              Hansen v. SkyWest Airlines, 844 F.3d 914, 923 (10th Cir. 2016) (citing Morgan, 536 U.S. at 120).




                                                           28
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 29 of 60




                   whether the pre- and post-limitations period acts were “related by
                   type, frequency, and perpetrator.” We have also looked to whether
                   the acts occurred when the employee “was working in the same
                   place.” These factors are not exhaustive: Morgan “does not limit
                   the relevant criteria, or set out factors or prongs.” “[F]lexibility is
                   useful in a context as fact-specific and sensitive as employment
                   discrimination and as amorphous as hostile work environment.”

                   Conversely, an employer will not be liable when there is “no
                   relation” between the pre- and post-limitations acts, or if “for some
                   other reason, such as certain intervening action by the employer,”
                   the later acts are no longer part of the same hostile work
                   environment claim.84

        Walmart argues that Rohr’s sporadic and isolated comments referencing Isberner’s age and

disability in 2014–2016, and Palmer and Rohr pressuring Isberner to return from FMLA leave in

early 2018, are unrelated to Rohr’s alleged gender-based conduct that occurred within the

limitations period. Isberner responds that the hostile work environment began “in approximately

2015 with Rohr’s cumulatively discriminating comments,” and “continued up to her constructive

discharge, which was the product of years of discrimination and hostility, including age and

disability discrimination.”85

        The post-limitations period acts Isberner alleges include Rohr’s berating Isberner in front

of her peers, refusing to speak to Isberner alone, refusing to participate in the Liberal Investigation,

and refusing to participate in her initiative programs. She also alleges that Rohr influenced

directly or indirectly her 2019 performance evaluation. And she alleges that Palmer contributed to

the hostile work environment by allowing Rohr not to speak to her, by failing to investigate after




        84
           Id. (first quoting Duncan v. Manager, Dep’t of Safety, City & Cnty. of Denver, 397 F.3d 1300, 1309 (10th
Cir. 2005); then citing Tademy v. Union Pac. Corp., 614 F.3d 1132, 1144 (10th Cir. 2008); then quoting McGullam v.
Cedar Graphics, Inc., 609 F.3d 70, 77 (2d Cir. 2010); and then quoting Morgan, 536 U.S. at 118).
        85
             Doc. 49 at 66.




                                                        29
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 30 of 60




she reported having issues in November 2018, and by failing to respond to Isberner’s many

attempts at communications with her about these issues.

       These post-limitations period acts are certainly related to the pre-limitations period acts in

that they involved one of the same perpetrators—Rohr. However, the Court agrees with Walmart

that they are not all related by type or frequency. The two pre-limitations period comments by

Rohr about Isberner’s age are of a different type—humiliating comments about age versus

aggressive conduct and refusal to engage—and were allegedly isolated to those two instances in

2014 or 2015. There is no other evidence in the record suggesting age-based animus. None of

Isberner’s “me too” evidence suggests age discrimination. And there is no other evidence in the

record that supports Isberner’s assertion that Rohr’s hostile and abusive conduct toward her in

2018 was related to her age.

       Similarly, the only evidence suggesting disability-based animus are Rohr’s pre-limitations

period comments, and arguably Palmer’s pressuring Isberner to return early from FMLA leave in

2018. But Rohr’s comments referencing Isberner’s disability are unrelated by type and frequency

to the post-limitations period conduct alleged by Isberner. Rohr made three or four references to

Isberner as “The Most Interesting Man in the World,” which presumably referenced her

alcoholism. Around 2016, Rohr told one of Isberner’s coworkers—who later repeated it to

Isberner—that he did not trust people who don’t drink alcohol. Rohr estimates that he made this

comment five times over a five year period, all of which predated the limitations period for the

hostile work environment claim. Rohr’s “crazy lady” comments occurred more frequently and

arguably reference both Isberner’s gender and disability. But again, these were different in type to

Rohr’s post-limitations period conduct, which was characterized by hostility and refusal to engage.

Finally, the record reflects that in February 2018, Palmer made one phone call to Isberner while




                                                 30
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 31 of 60




Isberner was on FMLA leave asking when she was going to return to work in a manner that made

Isberner feel pressured to return. Assuming this phone call evidenced discriminatory animus on

the basis of disability, Walmart has demonstrated that it happened one time and is unrelated to the

post-limitations period conduct described above.

        Therefore, Walmart’s motion for summary judgment is granted on Isberner’s hostile work

environment claims under the ADEA and ADA for failure to timely exhaust. 86

        B.         Hostile Work Environment Under Title VII

        To survive summary judgment on her remaining hostile work environment claim under

Title VII, Isberner must show that a reasonable jury could find that her workplace was permeated

with discriminatory intimidation, ridicule, and insult that was sufficiently severe or pervasive to

alter the conditions of her employment and create an abusive working environment.87 The Court

determines the existence of such an environment by looking at the totality of the circumstances in

the workplace, including “the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.”88 A hostile work environment claim may be

established by showing either pervasiveness or severity—they “are independent and equal

grounds” for such a claim.89 “Nevertheless, those two grounds ‘are, to a certain degree inversely

related; a sufficiently severe episode may occur as rarely as once . . . , while a relentless pattern of




         86
            Walmart does not challenge whether Isberner exhausted her administrative remedies under Title VII. To
the extent these comments are probative of the hostile work environment claim lodged under Title VII, they are
admissible. See Sanderson v. Wyo. Highway Patrol, 976 F.3d 1164, 1175 (10th Cir. 2020).
        87
             Tademy, 614 F.3d at 1140 (citing Herrera v. Lufkin Indus., Inc., 474 F.3d 675, 680 (10th Cir. 2007)).
        88
             Davis v. U.S. Postal Serv., 142 F.3d 1334, 1341 (10th Cir. 1998) (quoting Harris, 510 U.S. at 23).
        89
             Tademy, 614 F.3d at 1140 (citation omitted).




                                                            31
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 32 of 60




lesser harassment that extends over a long period of time also violates the statute.’”90 The Court

evaluates these factors from both a subjective and an objective viewpoint,91 considering not only

the effect that the discriminatory conduct actually had on Isberner, but also the impact it would

likely have had on a reasonable employee in Isberner’s position.92

       In requiring a showing of a workplace permeated by severe or pervasive discriminatory

conduct, the Supreme Court struck a balance between two extremes, creating “a middle path

between making actionable any conduct that is merely offensive and requiring the conduct to

cause a tangible psychological injury.”93 In so doing, the Supreme Court excluded from

actionable conduct that which is “the ordinary tribulations of the workplace, such as the sporadic

use of abusive language, gender-related jokes, and occasional teasing,” because Title VII is not

meant to be “general civility code.”94 “‘[S]imple teasing,’ . . . offhand comments, and isolated

incidents (unless extremely serious) will not amount to discriminatory changes in the ‘terms and

conditions of employment.’”95 On the other hand, conduct need not be so severe or pervasive that

it seriously affects a plaintiff’s psychological well-being.96 The determination of whether a

hostile environment existed “is not, and by its nature cannot be, a mathematically precise test.”97

       Isberner alleges that the hostile work environment began in 2015, when Rohr started

calling her the “crazy HR lady” in front of others; this occurred more than a dozen times.




       90
            Id. (quoting Cerros v. Steel Techs, Inc., 288 F.3d 1040, 1047 (7th Cir. 2002)).
       91
            Id. (citing Smith v. Nw. Fin. Acceptance, Inc., 129 F.3d 1408, 1413 (10th Cir. 1997)).
       92
            Harris, 510 U.S. at 21−22.
       93
            Id. at 21.
       94
            Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (citation omitted).
       95
            Id. (citations omitted).
       96
            Nieto v. Kapoor, 268 F.3d 1208, 1219 (10th Cir. 2001) (citing Harris, 510 U.S. at 22).
       97
            Id. at 1220 (quoting Harris, 510 U.S. at 22).




                                                            32
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 33 of 60




Standing alone, these comments were neither physically threatening nor particularly severe.

Rather, they were merely offensive or in the nature of sporadic teasing, which is not indicative of

a severe or pervasively hostile work environment.98 Isberner never reported these comments, and

there is no evidence that they affected her work performance. But the Court must view Rohr’s

comments in conjunction with the entire hostile work environment and assess the cumulative

weight of these comments under the totality of the circumstances.

         It is uncontroverted that Isberner and Rohr were frequently in conflict starting in 2018.

Isberner testified that in 2018 and 2019, Rohr verbally attacked her on multiple occasions. The

first incident Isberner specifically recalled was in June 2018, when Rohr verbally attacked her at

the Dodge City meeting in front of her coworkers. In late 2018, Rohr confronted Isberner about

his belief that she was spreading rumors about his alleged affair, and accused her of lying. In

February 2019, Rohr told Palmer that Isberner had lied when she claimed that he had agreed to

travel to Liberal to witness her interviews of employees. On March 11, 2019, the day before her

resignation email, Rohr publicly rebuffed Isberner’s request to speak privately and, in front of two

other employees, angrily accused her of lying about her investigation into the rumored affair and

about what happened with the Liberal investigation. While Isberner could only specifically recall

these incidents, she testified that these were the “toughest” instances of verbal abuse, and that

Rohr “could just blow up,” and was “very unpredictable.”99 Isberner also testified that she felt

physically threatened on two of these occasions, and that feeling unsafe was an ongoing problem.


         98
           See, e.g., Morris v. City of Colorado Springs, 666 F.3d 654, 666 (10th Cir. 2012) (stating that a pervasively
hostile work environment requires a “steady barrage of opprobrious . . . comments” (citation omitted)); Nettle v. Ctl.
Okla. Am. Indian Health Council, Inc., 334 F. App’x 914, 923–24 (10th Cir. 2009) (finding comments were not severe
or pervasive where they were not physically threatening or humiliating, and that “[w]here comments are made in jest
and the plaintiff recognizes them as such, unless they are of unusual pervasiveness or severity, they cannot ordinarily
be regarded as having ‘alter[ed] the conditions of the victim's employment and create[d] an abusive working
environment’” (citation omitted)).
         99
              Isberner Dep., Doc. 51-1 at 191:10–17.




                                                          33
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 34 of 60




        Rohr alternated his verbal assaults with completely ignoring Isberner’s attempts to work

with him. In January 2019, Rohr refused to speak to Isberner at a meeting in Dallas, leaving the

table as she approached. When Isberner asked if Rohr had time to go over some things with her

after a March 5 meeting, he told her he did not have time and left. Rohr thereafter ignored her

emails, phone calls, and text messages. By the March 11 confrontation, Rohr informed Isberner

that he would never speak with her alone again.

        Isberner has come forward with evidence about the impact the discriminatory conduct had

on her, as well as the impact it would likely have had on a reasonable employee in plaintiff’s

position. She has proffered evidence that she felt physically threatened by Rohr’s conduct, and

that Palmer’s unwillingness to acknowledge or investigate the breakdown in Isberner’s

relationship with Rohr created an unreasonable interference with her work performance. When

viewed in the light most favorable to Isberner, the evidence demonstrates that Isberner was

required to work closely with Rohr in order to perform her job duties, including investigating

claims of misconduct, and certainly, attending meetings about Market 406 business. Given

Rohr’s unpredictable, explosive conduct, and his refusal to engage with her by the end of her

tenure, a reasonable jury could conclude that a reasonable person in Isberner’s position would

have considered the work atmosphere so full of severe or pervasive intimidation, ridicule, and

insult due to her gender that it altered the conditions of her employment. As such, the Court finds

that Plaintiff has created a genuine issue of material fact about whether Rohr’s conduct created a

sufficiently severe or pervasive hostile work environment.100

        Walmart contends that the evidence shows all of these incidents arose out of work-related




         100
             See Tademy v. Union Pac. Corp., 614 F.3d 1132, 1144 (10th Cir. 2008) (“The inquiry ‘is particularly
unsuited for summary judgment because it is quintessentially a question of fact.’” (citation omitted)).




                                                        34
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 35 of 60




disagreements, not Isberner’s gender. “If the nature of an employee’s environment, however

unpleasant, is not due to her gender, she has not been the victim of . . . discrimination as a result

of that environment.”101 The Tenth Circuit has explained that “[t]he critical issue ‘is whether

members of one sex are exposed to disadvantageous terms or conditions of employment to which

members of the other sex are not exposed.’”102 Isberner correctly points out that facially neutral

abusive conduct can support a finding of animus sufficient to sustain a hostile work environment

claim when such neutral conduct “is viewed in the context of other, overtly . . . discriminatory

conduct.”103

         Viewing the totality of the circumstances and the evidence as a whole, including Rohr’s

past comments and a substantial amount of “me too” evidence, a reasonable jury could find that

Rohr’s abusive conduct supports Isberner’s hostile work environment claim.104 At least five

female employees reported that Rohr regularly yelled and screamed at them. Isberner witnessed

Rohr publicly ridicule or reprimand three female store managers; Rohr told Isberner he wanted

certain female managers removed; Isberner witnessed Rohr yelling in Wehling’s face; Sullivan

testified that Rohr yelled in her face about twice a year; Rohr made comments about Sullivan’s

pregnancy and weight; and Isberner witnessed Rohr belittling Sullivan. Although Sullivan

testified that she also witnessed Rohr raise his voice toward male employees and was not sure

whether he yelled at female employees more frequently, his other gender-based treatment toward


         101
           Deflon v. Danka Corp. Inc., 1 F. App’x 807, 815 (10th Cir. 2001) (quoting Gross v. Burggraf Constr. Co.,
53 F.3d 1531, 1537 (10th Cir. 1995)).
         102
               Id. (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998)).
        103
            O’Shea v. Yellow Tech. Servs., Inc., 185 F.3d 1093, 1097 (10th Cir. 1999) (citing Bolden v. PRC, Inc., 43
F.3d 545, 551 (10th Cir. 1994)).
         104
            See Harsco Corp. v. Renner, 475 F.3d 1179, 1187 (10th Cir. 2007) (characterizing defenses that other
male employees were similarly criticized and that the alleged harassing comments were gender-neutral as
“circumvent[ing] the proper ‘totality of the circumstances’ test by conveniently stripping facts of their context, which
we have affirmed to be the touchstone of our analysis.”).




                                                            35
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 36 of 60




her, coupled with no evidence of specific instances of similar behavior toward male employees,

could persuade a reasonable jury that Rohr’s behavior was based on Sullivan’s gender.

        Walmart’s motion for summary judgment is denied on Isberner’s hostile work

environment claim under Title VII.

        C.         Constructive Discharge Under Title VII, the ADA, and the ADEA

        If a plaintiff demonstrates constructive discharge, that is “discharge in circumstances of

discrimination so intolerable that a reasonable person would resign, we treat the employee’s

resignation as though the employer actually fired him.”105 Isberner claims that she was

constructively discharged as a result of the hostile work environment; therefore, her constructive

discharge claim “can be regarded as an aggravated case of . . . hostile work environment.”106 The

conditions of employment must be objectively intolerable; the plaintiff’s subjective views of the

situation are irrelevant, as is the employer’s subjective intent.107 Whether a plaintiff was

constructively discharged is usually a question of fact,108 but when “the record does not give rise

to a reasonable inference that a constructive discharge has occurred, the question is appropriately

resolved by a judge as a matter of law.”109

                   1.       Intolerable Working Conditions

        As discussed above, Isberner has presented a triable case of hostile work environment

under Title VII. The Court further finds that the evidence is susceptible to more than one

interpretation as to whether Isberner’s working conditions became so intolerable that she had no


        105
              Green v. Brennan, 578 U.S. 547, –, 136 S. Ct. 1769, 1779 (2016).
        106
              Pa. State Police v. Suders, 542 U.S. 129, 146 (2004).
        107
              See Derr v. Gulf Oil Corp., 796 F.2d 340, 342–43 (10th Cir. 1986).
        108
              Strickland v. UPS, 555 F.3d 1224, 1228 (10th Cir. 2009).
        109
            Heutzenroeder v. Mesa Cnty. Valley Sch. Dist. 51, 391 F. App’x 688, 693 (10th Cir. 2010) (citing Garrett
v. Hewlett-Packard Co., 305 F.3d 1210, 1222 (10th Cir. 2002)).




                                                           36
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 37 of 60




choice but to resign. Rohr refused to meet with Isberner alone, with Palmer’s approval, despite

the need for them to make management decisions together. It is undisputed that they were

required to work closely together to lead the Market 406 team. And Rohr failed to communicate

with Isberner at all for a week prior to her resignation, not responding to her emails. Given that

Isberner reported to Palmer and that Isberner considered Rohr her defacto supervisor, or at least

the person in charge of her assigned market, a reasonable jury could find that this affected

Isberner’s ability to fully perform and that Rohr’s silence specifically affected her planning a

training event in March 2019. Additionally, Rohr’s failure to appear as a third-party witness

during the Liberal Investigation caused her to be reprimanded by Palmer during her 2019

performance evaluation, and she was removed from that investigation. Moreover, Palmer stopped

being as responsive to Isberner’s calls and emails after Isberner reported Rohr’s conduct in

November 2018, and Palmer gave Isberner a lower performance evaluation than she had received

in the past after that meeting. Isberner believed her job was in jeopardy.

       Walmart argues that Isberner “does not establish that she took steps short of resignation

that a reasonable person would have taken to make her working conditions more tolerable.”110

Specifically, Walmart points to Isberner’s failure to report Rohr’s offensive comments in 2014–

2016, and Isberner’s statement to Palmer and Stokes during her Open Door meeting that she

enjoyed a great relationship with Rohr until about 2018. But this evidence is consistent with

Plaintiff’s contention that although Rohr’s conduct was offensive in 2014–2016, it escalated in

2018 to hostile and aggressive behavior. While the earlier comments signaled the beginning of

the hostile work environment, Isberner cited increasingly intolerable working conditions

beginning in about 2018.


       110
             Woodward v. City of Worland, 977 F.2d 1392, 1401 (10th Cir. 1992).




                                                        37
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 38 of 60




       It is true that Isberner never lodged a formal complaint about Rohr with Global Ethics, nor

did she tell Palmer after November 2018 that Rohr’s refusal to speak with her privately and his

general non-responsiveness was making her job difficult. Rather, in Palmer’s view, Isberner

abruptly resigned her employment hours after a confrontation with Rohr on March 11, 2019.

But viewing the evidence in the light most favorable to Isberner, she perceived reporting Rohr’s

conduct would be futile. “There certainly may be situations where lodging a complaint with a

supervisor would be perceived by a reasonable person to be a clearly futile act . . . .”111 Lodging a

complaint may be perceived as futile “where the plaintiff’s own previous complaints were

ignored.”112 Walmart’s policy provided for complaints to be made through either Global Ethics,

or to any manager under the Open Door policy. Here, Isberner had a negative experience with

Open Door policy, where one of her past complaints was ignored.

       Isberner testified that she did not file a complaint of retaliation because she was “[t]oo

fearful.” She claims that she has witnessed people getting “worked out” and suffer further

retaliation for reporting such misconduct.113 As an MHRM, Isberner received over a dozen

complaints of discrimination against Rohr during her tenure working with him. She testified that

although she attempted to intervene when Wehling made her complaint about Rohr, she “was

basically ignored. I helped draw up the final documents that may not have been fully accurate.

And I did so out of fear of consequences. . . . I painted a picture more—I painted a picture closer

to what Chad wanted than what I believed.”114 Similarly, Sullivan never reported Rohr, and

testified that she believed doing so would be futile.



       111
             Woodward, 977 F.2d at 1402.
       112
             Lintz v. Am. Gen. Finance, Inc., 50 F. Supp. 2d 1074, 1085 (D. Kan. 1999) (citation omitted).
       113
             Isberner Dep., Doc. 51-1 at 77:8–17.
       114
             Id. at 52:20–53:1, 53:17–19.




                                                          38
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 39 of 60




       Walmart received two anonymous reports that Rohr had engaged in gender discrimination

in the summer of 2017 and apparently failed to even interview Rohr about those reports. Most

importantly, Isberner tried to report Rohr’s conduct to Palmer in November 2018. According to

her testimony, she told Palmer during an emotional meeting, during which she was crying, that

she did not believe that Rohr would have treated her the same way if she was a man. And she

told Palmer that Rohr did not like women in positions of power, using the examples of Sullivan

and Owens. Isberner testified that she felt Palmer was not listening to her and felt her job was in

jeopardy after this meeting. Rather than investigate, Palmer began ignoring Isberner’s

communications and condoned, without telling Isberner, Rohr’s decision to stop speaking with

Isberner privately. A reasonable jury could conclude that Isberner reasonably perceived that

further reports about Rohr would be futile. After Rohr verbally attacked her on March 11, 2019,

for the second time since her November 2018 meeting with Palmer, there is a genuine issue of

material fact about whether Isberner felt she had no other choice but to resign.

                   2.       Causation

       To demonstrate constructive discharge, Isberner must also demonstrate a genuine issue of

material fact that the intolerable working conditions were because of her gender, age, or

disability.115 Walmart argues that Isberner’s cannot show that her alleged intolerable working

conditions were related to her age, disability, or gender. The Court agrees with Walmart that

Isberner fails to come forward with evidence to support intolerable working conditions due to

age- and disability-based animus. As discussed earlier in this opinion, the only evidence

suggesting age bias on behalf of Rohr are the two comments he made in 2014 or 2015 about being

uncomfortable that Isberner was his mother’s age. Those comments, which were different than


       115
             See, e.g., Klindt v. Honeywell Int’l, Inc., 303 F. Supp. 2d 1206, 1217 (D. Kan. 2004) (citation omitted).




                                                           39
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 40 of 60




Rohr’s other references to Isberner’s gender and disability, were made several years before the

constructive discharge and there is nothing about the circumstances of Rohr or Palmer’s treatment

of Isberner in 2018 to suggest these comments were tied to that conduct, or that age-based animus

was otherwise responsible for Rohr’s abusive treatment.

       Likewise, the only evidence in the record of disability-based animus are the comments by

Rohr in 2014–2016 referencing Isberner’s alcoholism, and Palmer’s phone call to Isberner in

2018 asking when she would return from her FMLA leave. Rohr’s isolated comments years

before her constructive discharge are not probative that Rohr’s later conduct was based on

disability, given the comments’ infrequency, attenuation from her resignation, and difference in

type of conduct by Rohr as compared to 2018 and 2019. Therefore, the Court agrees that Isberner

fails to proffer sufficient evidence to create a genuine issue of material fact about whether her

constructive discharge occurred under circumstances giving rise to an inference of age and

disability discrimination.

       But viewing the evidence in the light most favorable to Isberner, as the Court must, a

reasonable jury could determine that the constructive discharge occurred under circumstances

giving rise to an inference of gender discrimination for the same reasons discussed in detail on the

hostile work environment claim. Walmart insists that the only explanation for Rohr’s conduct

was his belief that Isberner was spreading false rumors about him. But the Court notes that,

according to the record, some of Rohr’s abusive conduct toward Isberner predated Rohr learning

that Isberner told Livingston about reports of Rohr’s rumored workplace relationship in late 2018.

The market meeting in Dodge City where Rohr verbally attacked Isberner occurred on June 16,

2018. And Rohr’s failure to participate in Isberner’s initiative programs and investigations

occurred in 2017 and 2018. A reasonable jury could conclude that if Rohr’s hostility was




                                                 40
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 41 of 60




triggered only by his belief that Isberner was spreading rumors about him, this conduct would not

have preceded him learning this information.

       Walmart argues that Isberner did not view Rohr’s treatment as discriminatory, pointing to

her deposition testimony that she “clumped . . . together” her concerns relating to gender,

disability, and age when expressing her frustrations about her job” to Palmer in November

2018.116 As already discussed, there is a genuine issue of material fact about the degree to which

Isberner placed Palmer on notice that she was complaining of gender discrimination. Isberner

reported to Palmer that Rohr did not like women in positions of power, and she recalls talking

about the disparate way that Rohr treated her and store managers Sullivan and Owens. Also,

Isberner told Palmer that she did not believe Rohr would be treating her the same way if she was a

man. Despite Plaintiff’s testimony about clumping her complaints together, which she attributed

to being very emotional during the meeting, a reasonable jury could infer that she was

constructively discharged under circumstances that give rise to an inference of gender

discrimination.

       The Court therefore grants Walmart’s summary judgment motion on Isberner’s

constructive discharge claims alleged under the ADA and ADEA. The Court denies Walmart’s

summary judgment motion on the Title VII constructive discharge claim.

       D.         Faragher-Ellerth Defense

       When considering a motion for summary judgment on a hostile work environment claim,

including a compound claim for constructive discharge, the Court must determine whether the

employer is liable under Title VII for the conduct of its employees in creating the hostile work




       116
             Isberner Dep., Doc. 51-1 at 242:1−12.




                                                     41
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 42 of 60




environment.117 An employer can only be vicariously liable for an “actionable hostile

environment created by a supervisor with immediate (or successively higher) authority over the

employee.”118 In cases where no tangible adverse employment action has been taken against the

plaintiff, the defendant employer may raise the affirmative defense articulated in Faragher v. City

of Boca Raton119 and Burlington Industries, Inc. v. Ellerth,120 which Walmart does here.

Alternatively, when a co-worker harasses the plaintiff, “an employer is directly liable . . . if the

employer was negligent with respect to the offensive behavior.”121

                    1.         Supervisory Authority

        The Supreme Court has explained that under this framework, a “supervisor” has “authority

to make tangible employment decisions,” which “can usually be readily determined, generally by

written documentation.”122 An employer has empowered an employee to take “tangible

employment actions against the victim” if the employee can effect a “significant change in

employment status, such as hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing a significant change in benefits.”123 Supervisory

status can also be based on “the power to recommend or otherwise substantially influence tangible

employment actions, and . . . can thus indirectly effectuate them.”124 Without question, Palmer



        117
           See Tademy v. Union Pac. Corp., 614 F.3d 1132, 1139 (10th Cir. 2008) (citing Adler v. Walmart Stores,
144 F.3d 664, 673–76 (10th Cir. 1998)); Pa. State Police v. Suders, 542 U.S. 129, 148 (2004).
        118
            Faragher v. City of Boca Raton, 524 U.S. 775, 777 (1998); Burlington Indus., Inc. v. Ellerth, 524 U.S.
742, 745 (1998).
        119
              524 U.S. 775 (1998).
        120
              524 U.S. 742 (1998).
        121
              Vance v. Ball State Univ., 570 U.S. 421, 427 (2013).
        122
              Id. at 431–32.
        123
              Id. at 431.
        124
              Kramer v. Wasatch Cnty. Sheriff’s Off., 743 F.3d 726, 747 (10th Cir. 2014) (citing Vance, 570 U.S. at
447).




                                                           42
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 43 of 60




had supervisory authority over Isberner under this definition. While it is undisputed that Rohr

could not fire or demote Isberner, there is a genuine issue of material fact about whether Rohr had

the power to substantially influence tangible employment actions against Isberner. According to

Isberner, Rohr had the power to discipline her and weigh in on tangible employment actions

concerning her job. And it is undisputed that Rohr contributed to Isberner’s performance

evaluation in 2017, and that her performance evaluations impacted her pay. Therefore, the Court

considers Walmart’s liability under a respondeat superior theory of liability, rather than

negligence.

                   2.       Tangible Employment Action

       Isberner argues that the Faragher-Ellerth affirmative defense does not apply here because

the hostile work environment culminated in a tangible employment action—her constructive

discharge. But the Supreme Court has concluded that constructive discharge, unlike an actual

termination, is not automatically considered a tangible employment action for purposes of

determining the employer’s liability.125 “[W]hen an official act does not underlie the constructive

discharge, the Ellerth and Faragher analysis . . . calls for extension of the affirmative defense to

the employer.”126 An official act refers to the “‘means by which the supervisor brings the official

power of the enterprise to bear on subordinates.’ Often, the supervisor will ‘use [the company’s]

internal processes’ and thereby ‘obtain the imprimatur of the enterprise.’”127 For example, when

an official act is reflected in the company’s records, it “shows ‘beyond question’ that the

supervisor has used his managerial or controlling position to the employee’s disadvantage.’”128



       125
             Penn. State Police v. Suders, 542 U.S. 129, 147–48 (2004).
       126
             Id. at 148.
       127
             Id. at 144 (quoting Ellerth, 524 U.S. at 762).
       128
             Id. at 148 (quoting Ellerth, 524 U.S. at 760).




                                                              43
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 44 of 60




        The Court has determined there is a fact issue about whether Rohr had the power to

recommend or otherwise substantially influence tangible employment actions involving Isberner.

But, viewing the evidence in the light most favorable to Isberner, even assuming Rohr had

supervisory authority, his alleged misconduct did not involve “official directions and

declarations” that demonstrate he was aided by the agency relation. Isberner alleges Rohr’s

misconduct included offensive comments, hostile and abusive behavior, failure to cooperate and

meet with Isberner, and failure participate in certain initiative programs. These were unofficial

acts of misconduct.129 Thus, Walmart must be afforded a “chance to establish, through the

Ellerth/Faragher affirmative defense, that it should not be held vicariously liable.”130

                    3.      Elements of Faragher-Ellerth Defense

        Where a supervisor is accused of sexual harassment and no tangible employment action is

taken, the employer can defeat vicarious liability by establishing two elements: “(a) that the

employer exercised reasonable care to prevent and correct promptly any . . . harassing behavior,

and (b) that the plaintiff employee unreasonably failed to take advantage of any preventative or

corrective opportunities provided by the employer or to avoid harm otherwise.”131 The employer

has the burden of proving both prongs of this defense by a preponderance of the evidence.132

Thus, the employer “must prove both that it acted reasonably in preventing and correcting


        129
              See id. at 150 (first citing Reed v. MBNA Mktg. Sys., Inc., 333 F.3d 27 (1st Cir. 2003); then citing
Robinson v. Sappington, 351 F.3d 317 (7th Cir. 2003)) (providing examples of decisions with correct “official act”
analysis—in Reed, the supervisor was found not to have used official action where the misconduct was repeated sexual
comments and a sexual assault, and, in Robinson, where the court found there was official action where a court
employee’s presiding judge transferred her to another judge after she complained of sexual harassment by her original
judge, and warned that her first six months with the new judge “probably would be hell” and that it was in her “best
interest to resign”).
        130
              Id. at 149.
        131
             Pinkerton v. Colo. Dep’t of Transp., 563 F.3d 1052, 1061 (10th Cir. 2009) (quoting Gunnell v. Utah Valley
State Coll., 152 F.3d 1253, 1261 (10th Cir. 1998)).
        132
            Kramer v. Wasatch Cnty. Sheriff’s Off., 743 F.3d 726, 746 (10th Cir. 2014) (citing Mallinson-Montague v.
Pocrnick, 224 F.3d 1224, 1228 (10th Cir. 2000)).




                                                        44
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 45 of 60




harassment and that the victimized employee unreasonably failed to act by not utilizing complaint

opportunities. The employer will lose this defense if it fails either prong.”133

        “The first element [of the Faragher-Ellerth defense] incorporates both preventive and

corrective requirements.”134 “As for prevention, an employer ‘acts reasonably as a matter of law

to prevent harassment if it adopted valid [anti-]harassment policies and distributed those policies

to employees via employee handbooks, even if it either provided no [anti-]harassment training or

provided training only to managers.’”135 The preventive requirement of the first Faragher-Ellerth

element is met here by Walmart’s adoption of its Anti-Discrimination Policy, which provides

multiple avenues for an employee to report discriminatory, harassing, or retaliatory behavior, and

with which Isberner was intimately familiar in her role as an MHRM.

        “As for the correction requirement [of the defense’s first element], an employer must

‘show that it acted reasonably promptly . . . when it was given proper notice of [the employee’s]

allegations as required under its complaint procedures.’”136 And under the second element of the

defense, the employer must show “that the victimized employee unreasonably delayed in

reporting [or never reported] incidents of [prohibited] harassment.”137

        Walmart argues that because Isberner neither reported Rohr to Global Ethics, nor

specifically reported Rohr’s behavior as discriminatory to Palmer, it was not given proper notice

of her allegations. It is undisputed that Isberner did not report Rohr to Global Ethics, but Isberner

claims to have had a negative experience with Global Ethics in the past. And she was aware of


        133
              Id. (quoting Clark v. United Parcel Serv., 400 F.3d 341, 349 (6th Cir. 2005)).
         134
             Stapp v. Curry Cnty. Bd. of Commr’s, 672 F. App’x 672, 841, 849 (10th Cir. 2016) (citing Debord, 737
F.3d at 653).
        135
              Id. (alterations in original) (quoting Debord, 737 F.3d at 653).
        136
              Id. (second alteration in original) (quoting Helm v. Kansas, 656 F.3d 1277, 1289 (10th Cir. 2011)).
        137
              Id. at 849−50 (alterations in original) (quoting Helm, 656 F.3d at 1291).




                                                            45
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 46 of 60




many formal and informal complaints against Rohr that had gone nowhere. The Anti-

Discrimination Policy alternatively allowed her to report to a salaried member of management,

such as Palmer. While it is undisputed that from 2014 to 2018, Isberner did not report Rohr’s

conduct to Palmer or anyone, she did meet with Palmer in person in November 2018, at which

time she specifically discussed Rohr’s conduct. Although Isberner acknowledges that in this

conversation she was “vague” about her concerns, she recalled telling Palmer that Rohr did not

like women in positions of power, how Rohr treated Isberner and two other female store

managers, and that Rohr was hostile and aggressive toward her and treated her in ways that he

would not treat a man. Palmer made no attempt to investigate Isberner’s claims after this

conversation and, in fact, became less responsive when Isberner attempted to contact her.

       Walmart contends that Isberner’s complaints were too vague to constitute proper notice of

her allegations, but the Court finds that this is a question properly left to the jury, as it depends on

a credibility determination between Isberner’s and Palmer’s accounts of that conversation.

Viewed in the light most favorable to Isberner, she placed Palmer on notice of her claims; thus,

Walmart fails to demonstrate by a preponderance of the evidence that Isberner unreasonably

delayed or never reported these instances of harassment. Walmart’s motion for summary

judgment on its affirmative defense is denied.

       E.      Discrimination Under Title VII, the ADA, and the ADEA

       Isberner asserts that Walmart otherwise discriminated against her under Title VII, the

ADA, and the ADEA based on (1) Rohr’s refusal to communicate with Isberner during her last

weeks of employment (with Palmer’s knowledge and approval); (2) Rohr’s refusal to participate

in Isberner’s initiative programs after August 2018; (3) Isberner’s ranking as Palmer’s lowest




                                                   46
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 47 of 60




“Solid Performer” with a recommended raise of 1.5% in February 2019; and (4) Isberner’s

removal from the Liberal Investigation.

         Under each statute, the plaintiff bears the ultimate burden of proving her employer

intentionally discriminated against her, but may do so “through either direct evidence or

circumstantial evidence that creates an inference of intentional discrimination.”138 Where, as

here, the plaintiff “seeks to use circumstantial evidence to show [her] employer’s discriminatory

intent, [the court] employ[s] the three-step burden-shifting framework set forth in McDonnell

Douglas Corp. v. Green.”139 Under that analysis:

                    A plaintiff carries the burden of raising a genuine issue of material
                    fact on each element of his prima facie case. If plaintiff establishes
                    a prima facie case, the burden shifts to the defendant to offer a
                    legitimate nondiscriminatory reason for its employment decision. If
                    defendant articulates a nondiscriminatory reason, the burden shifts
                    back to plaintiff to show a genuine issue of material fact as to
                    whether the defendant’s reason for the adverse employment action
                    is pretextual.140

The plaintiff’s burden of establishing a prima facie case is “not onerous.”141

         The prima facie case under all three statutes are similar. To set forth a prima facie case of

discrimination under Title VII, a plaintiff must establish (1) membership in protected class; (2) an

adverse employment action; and (3) the adverse employment action occurred under circumstances

giving rise to an inference of discrimination.142 To establish a prima facie case of disability



         138
               Bennett v. Windstream Commc’ns, Inc., 792 F.3d 1261, 1266 (10th Cir. 2015) (citations omitted).
         139
             Id. (citing Adamson, 514 F.3d at 1145); see Butler City of Prairie Village, 172 F.3d 736, 747 (10th Cir.
1999) (citations omitted).
         140
            Kilcrease v. Domenico Transp., Co., 828 F.3d 1214, 1220 (10th Cir. 2016) (quoting Davidson v. Am.
Online, Inc., 337 F.3d 1179, 1189 (10th Cir. 2003)) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03
(1973)).
         141
            Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981); Tabor v. Hilti, Inc., 793 F.3d 1206, 1216
(10th Cir. 2013).
         142
             EEOC v. PVNF, L.L.C., 487 F.3d 790, 800 & n.5 (10th Cir. 2007) (discussing how elements of prima facie
case in discrimination cases vary depending on context); Bennett v. Windstream Commc’ns, Inc., 792 F.3d 1261, 1266



                                                           47
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 48 of 60




discrimination under the ADA, a plaintiff must show that she “(1) is a disabled person as defined

by the ADA; (2) is qualified, with or without reasonable accommodation, to perform the essential

functions of the job held or desired; and (3) suffered discrimination by an employer or prospective

employer because of that disability.”143 “In order to demonstrate ‘discrimination,’ a plaintiff

generally must show that [she] has suffered an ‘adverse employment action’ because of the

disability.”144 Finally, under the ADEA, a prima face case requires the plaintiff to show that: “1)

she is a member of the class protected by the [ADEA]; 2) she suffered an adverse employment

action; 3) she was qualified for the position at issue; and 4) she was treated less favorably than

others not in the protected class.”145 Thus, under each statute, a prima facie case of discrimination

requires an adverse employment action that occurs under circumstances giving rise to an

inference of discrimination. Walmart moves for summary judgment on both of these elements

under all three statutes.

         Although the Tenth Circuit takes a broad view of what constitutes an adverse employment

action, “mere inconvenience or an alteration of job responsibilities” does not qualify.146 An

adverse employment action with respect to a discrimination claim “constitutes a significant

change in employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in benefits.”147




(10th Cir. 2015) (acknowledging that the Tenth Circuit has used different versions of the prima facie test, but stating
that it has “express[ed] a preference for more concise formulations.” (citations omitted)).
         143
            EEOC v. C.R. England, Inc., 644 F.3d 1028, 1037−38 (10th Cir. 2011) (quoting Justice v. Crown Cork &
Seal Co., Inc., 527 F.3d 1080, 1086 (10th Cir. 2008)).
         144
               Id. at 1038 (quoting Mathews v. Denver Post, 263 F.3d 1164, 1167 (10th Cir. 2001)) (collecting cases).
         145
            Jones v. Okla. City Pub. Schs., 617 F.3d 1273, 1279 (10th Cir. 2010) (quoting Sanchez v. Denver Pub.
Schs., 164 F.3d 527, 531 (10th Cir. 1998)).
         146
               Sanchez, 164 F.3d at 532 (citations omitted).
         147
               Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998) (collecting cases).




                                                               48
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 49 of 60




         Isberner argues that, in addition to constructive discharge, the following constitute adverse

employment actions: (1) Rohr’s refusal to communicate with Isberner during her last weeks of

employment (with Palmer’s knowledge and approval), which made it impossible for her to do her

job; (2) Rohr’s refusal to participate in Isberner’s initiative programs; (3) Isberner’s ranking as

Palmer’s lowest “Solid Performer” and a recommended raise of 1.5% in February 2019; and (4)

Isberner’s removal from the Liberal Investigation.148 Walmart argues that none of these adverse

employment actions alleged by Isberner constitutes a significant change in employment status.

         As already discussed, Isberner has come forward with evidence demonstrating a genuine

issue of material fact about whether she was constructively discharged. However, the Court

agrees with Walmart that Isberner has not come forward with sufficient evidence to create a

genuine issue of material fact about whether Walmart’s other alleged adverse employment actions

are actionable as independent discrimination claims.

                  1.       Rohr’s Refusal to Speak to Isberner and Participate in Initiative
                           Programs

         The evidence does not demonstrate that Isberner suffered a significant change in her

employment status as a result of Rohr’s refusal to speak with her privately or participate in certain

initiatives programs, only one of which was actually Isberner’s own initiative. Isberner was never

disciplined during her entire time at Walmart for failure to meet performance metrics or for any

other reason. To the extent Rohr’s failures to engage with Isberner created a hostile work

environment and/or intolerable working conditions that led to her resignation, such evidence


         148
             In the Pretrial Order, Isberner also alleges theories of relief under each statute on the basis that Walmart
“failed to investigate her discrimination claims.” Doc. 43 at 12–13. But in her response to the summary judgment
motion, Isberner does not assert “failure to investigate” as a discrete adverse action to which she was subjected.
Indeed, she does not come forward with evidence that Walmart’s failure to investigate constituted a significant change
in her employment. Instead, Isberner presents evidence of Walmart’s failure to investigate her November 2018
complaints to Palmer in support of her hostile work environment and constructive discharge claims. The Court has
addressed them in that context.




                                                          49
           Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 50 of 60




should be considered in the context of those claims, but it is not a separate adverse employment

action.

                 2.       Performance Evaluation

          While Isberner contends that her “undeservedly low” performance review in 2019 and

resulting lower recommended raise constitutes an adverse employment action, her rating that year

was the same as she had received from 2012 to 2017—the only year in which Isberner received an

“Exceeds Expectations” rating was the year in which Rohr was asked to weigh in on her

performance. Further, the Tenth Circuit has held that when a plaintiff receives a lower

performance review compared to previous reviews, but remains in the satisfactory range and fails

to show how the lower rating amounts to a negative evaluation, there has been no adverse

employment action.149 Here, Isberner testified that her 2019 “Solid Performer” ranking was

expected and not at all negative, and she offers no evidence that this review resulted in her being

demoted, her wages being cut, or a substantial change in her job responsibilities, as set forth

below. Isberner also admits that at least one of the criticisms of her performance in 2018–2019,

her failure to make enough in-person visits to stores, was valid. While this less positive

evaluation compared to past years may be relevant evidence in support of Isberner’s hostile work

environment claim, it is not a separately actionable adverse employment action.150

                 3.       Removal from Liberal Investigation

          Isberner has not shown that her removal from the Liberal Investigation—of which she was

informed during her 2019 performance review—amounted to more than a minor alteration of job


         149
             See Sotunde v. Safeway, 716 F. App’x 758, 768 (10th Cir. 2017); Fox v. Nicholson, 304 F. App’x 728, 733
(10th Cir. 2008); Meredith v. Beech Aircraft Corp., 18 F.3d 890, 896 (10th Cir. 1994).
          150
             See Kramer v. Wasatch Cnty. Sheriff’s Off., 743 F.3d 726, 747 (10th Cir. 2014) (explaining that an
“unflattering performance evaluation . . . may have contributed to the hostile work environment, and it may be relevant
to [the plaintiff’s] reasonableness in not reporting [the supervisor],” but it was not a tangible employment action
(quoting Ellerth, 524 U.S. at 754)).




                                                         50
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 51 of 60




responsibilities. The Liberal Investigation was one of many investigations Isberner conducted

and the only one from which she was ever removed, and the record does not reflect that her

removal resulted in a lack of meaningful work, a title change, demotion, denial of a promotion,

change in compensation, or discipline.151

         In sum, while the discrete adverse employment actions alleged by Isberner may be part of

a cumulative hostile work environment culminating in her constructive discharge, which she is

entitled to present to a jury, summary judgment is granted in favor of Walmart to the extent these

adverse employment actions are alleged as independent discrimination claims.

         F.         Retaliation

         Isberner brings a claim for retaliation under Title VII only. Title VII prohibits an employer

from retaliating against an employee “because [s]he has opposed any practice made an unlawful

employment practice by this subchapter.”152 Courts assess retaliation claims under the

McDonnell Douglas burden-shifting framework discussed above.153 To establish a prima facie

case of retaliation, the plaintiff must demonstrate that: (1) she engaged in protected opposition to

discrimination; (2) a reasonable person would have found the challenged action materially

adverse; and (3) there is a causal connection between the protected activity and the materially

adverse action.154




         151
           See, e.g., Aquilino v. Univ. of Kan., 268 F.3d 930, 934 (10th Cir. July 23, 2001) (finding that professor’s
removal from student’s dissertation committee was not adverse employment action); Young v. White, 200 F. Supp. 2d
1259, 1274 (D. Kan. 2002) (“[T]he Circuit has held that an alteration of job responsibilities does not constitute an
adverse employment action.” (citations omitted)).
         152
               42 U.S.C. § 2000e-3(a).
         153
               Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1195 (10th Cir. 2011) (citations omitted).
         154
             Somoza v. Univ. of Denver, 513 F.3d 1206, 1212 (10th Cir. 2008) (citing Argo v. Blue Cross & Blue Shield
of Kan., Inc., 452 F.3d 1193, 1202 (10th Cir. 2006)).




                                                            51
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 52 of 60




                    1.       Prima Facie Case

         Walmart challenges only the second element of Isberner’s prima facie case, reiterating the

arguments it makes to show that Isberner suffered no adverse employment action on her

discrimination claims. A retaliation claim requires an action that is “materially adverse” such that

it could well “dissuade[] a reasonable worker from making or supporting a charge of

discrimination.”155 “While the employer’s conduct need not affect the terms and conditions of

employment,” the injury must “ris[e] to a ‘level of seriousness.’”156 “Acts that carry ‘a significant

risk of humiliation, damage to reputation, and a concomitant harm to future employment

prospects’ may be considered adverse actions, although ‘“a mere inconvenience or an alteration of

job responsibilities” will not suffice.’”157 When determining whether a plaintiff has suffered a

materially adverse action that would dissuade her from reporting discrimination, the court

“focuses on the employer’s retaliatory action, not the underlying discrimination the employee had

opposed.”158 This is a less stringent standard than applies when determining whether a plaintiff

has suffered a materially adverse action sufficient to support a discrimination claim.159 “[W]hile

the standard is sensitive to the particular circumstances of each case, it prescribes an objective




         155
           Reinhardt v. Albuquerque Pub. Schs. Bd. of Educ., 595 F.3d 1126, 1133 (10th Cir. 2010) (quoting
Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 64 (2006)).
         156
             Daniels, 701 F.3d at 638 (first quoting White, 548 U.S. at 64; and then quoting Williams v. W.D. Sports,
N.M., Inc., 497 F.3d 1079, 1087 (10th Cir. 2007)).
         157
           Reinhardt, 595 F.3d at 1133 (quotation marks omitted) (quoting Annett v. Univ. of Kan., 372 F.3d 1233,
1239 (10th Cir. 2004)).
         158
               Semsroth, 555 F.3d at 1184 (citing White, 548 U.S. at 69–70).
         159
            See White, 548 U.S. at 67 (“[W]e conclude that Title VII's substantive provision and its antiretaliation
provision are not coterminous. The scope of the antiretaliation provision extends beyond workplace-related or
employment-related retaliatory acts and harm. We therefore reject the standards applied in the Courts of Appeals that
have treated the antiretaliation provision as forbidding the same conduct prohibited by the antidiscrimination provision
and that have limited actionable retaliation to so-called ‘ultimate employment decisions.’”).




                                                           52
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 53 of 60




inquiry that does not turn on a plaintiff’s personal feelings about those circumstances.”160 The

plaintiff is required to show “objective evidence of material disadvantage.”161

         Isberner concedes that she “does not predicate her retaliation claims on Rohr’s actions,” as

it is undisputed that Rohr was never informed about Isberner’s complaint to Palmer in November

2018—her alleged protected opposition.162 Instead, she alleges retaliation based on her

constructive discharge and the following actions by Palmer: (1) her 2019 performance review that

resulted in a lower recommended raise for Isberner than certain peers; (2) permitting Rohr not to

speak with Isberner alone; and (3) removing Isberner from the Liberal Investigation.163

                                a.    Performance Evaluation

         There is no genuine issue of material fact that a reasonable person would not consider

Isberner’s satisfactory performance evaluation of “Solid Performer” materially adverse.164

Isberner testified that this rating was neither negative nor unexpected, and it was the same rating

she received for the five years preceding her “Exceeds Expectations” rating in 2018. Moreover,

although Isberner was ranked at the bottom of the “Solid Performer” category and received a

lower recommended raise than her peers, she acknowledges that at least one of the criticisms she

received during her 2019 evaluation was well-founded. The record does not support that



         160
               Semsroth, 555 F.3d at 1184 (citing White, 548 U.S. at 68); see Daniels, 701 F.3d at 638.
         161
               Id. at 1185.
         162
               Doc. 49 at 73.
         163
            Isberner concedes that her lack of involvement in the 2018 WIL Conference cannot serve as a materially
adverse action for the purposes of her retaliation claim because it occurred before the date on which she contends she
reported Rohr’s conduct to Palmer in November 2018.
         164
              See, e.g., Winston v. Ross, 725 F. App’x 659, 666 (10th Cir. 2018) (finding that “generally positive”
performance review was not materially adverse to support retaliation claims); Stover v. Martinez, 382 F.3d 1064,
1075 (10th Cir. 2004) (“[W]e have previously recognized that simply because an employee receives an evaluation
lower than previous evaluations, the lower evaluation cannot be assumed to be a negative evaluation for the purposes
of a retaliation claim.” (citing Meredith v. Beech Aircraft Corp., 18 F.3d 890, 896 (10th Cir. 1994))); Meredith, 18
F.3d at 896 (finding that plaintiff failed to raise inference that a “meets expectations” rating amounted to a negative
evaluation).




                                                            53
        Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 54 of 60




Isberner’s satisfactory performance rating (or her corresponding recommended raise) was either

unjustified or in the nature of a disciplinary write-up. Isberner has not demonstrated that the

satisfactory performance evaluation caused her a risk of humiliation, damage to reputation, and a

concomitant harm to future employment prospects.

                           b.       Permitting Rohr Not to Speak with Isberner Alone

       There is a genuine issue of material fact about whether Palmer’s decision to allow Rohr

not to speak with Isberner alone was materially adverse. The Tenth Circuit counsels that whether

decreased communications interfered with the plaintiff’s job performance is “probative of

whether the decrease was serious enough to dissuade a reasonable worker from filing or pursuing

a discrimination claim.”165 “The fact that [the plaintiff] continued to perform her duties

satisfactorily is evidence that . . . [the] decreased communications were not materially adverse.”166

       Viewing the evidence in the light most favorable to Isberner, Rohr’s refusal to meet with

Isberner outside the presence of others prevented her from doing her job. In early 2019, Palmer

met with Rohr. When he told her that he was uncomfortable speaking with Isberner alone,

Palmer told him that while he should work out his problems with Isberner, he did not have to

speak to her alone if it made him uncomfortable. Palmer did not ask why Rohr was

uncomfortable meeting alone with Isberner, nor did she conduct any further investigation, despite

having received Isberner’s November complaint about Rohr by this time. A reasonable jury could

conclude that Palmer emboldened Rohr to not only refuse to speak to Isberner privately, but to

refuse to speak to her at all. After Rohr received Palmer’s blessing to stop meeting with Isberner

alone, Rohr refused to speak with Isberner at a meeting in Dallas. Then, on March 5, at the



       165
             Daniels v. United Parcel Serv., 701 F.3d 620, 639−40 (10th Cir. 2012).
       166
             Id.




                                                         54
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 55 of 60




conclusion of a meeting in Wichita, Isberner asked Rohr if he had time to “go over some

things.”167 Rohr responded that he did not have time and left. Rohr ignored her emails, calls, and

text messages after the March 5 meeting, and Isberner testified that her inability to communicate

with Rohr in the week following the Wichita meeting resulted in her being unable to finalize

plans for an upcoming training. In sum, Isberner has come forward with evidence demonstrating

that Palmer’s decision to allow Rohr not to speak with Isberner alone caused Isberner to suffer an

objectively material disadvantage in the workplace.

                            c.       Removal from Liberal Investigation

        Finally, as to Isberner’s removal from the Liberal Investigation, “job duty assignments . . .

are neither actionable nor categorically non-actionable.”168 “We take a case-by-case approach,

asking whether the record contains objective evidence of material disadvantage or merely the bald

personal preferences of the plaintiff.”169 The summary judgment record includes evidence that

Isberner was reprimanded during her performance evaluation based on her handling of the Liberal

Investigation. And a key part of her job duties involved investigating complaints of misconduct.

Palmer and Carmen informed Isberner that she was removed from the investigation during her

performance evaluation. They delivered the news in a stern tone and as a reprimand. And Rohr

testified that this was the first time he was aware of someone being removed from an

investigation A reasonable jury could find that removing Isberner from the Liberal Investigation

would dissuade a reasonable person in Isberner’s position from making a charge of

discrimination.



        167
              Isberner Dep., Doc. 51-1 at 265:16−266:1.
        168
            Semsroth v. City of Wichita, 555 F.3d 1182, 1184−85 (10th Cir. 2009) (citing Burlington N. & Santa Fe
Ry. v. White, 548 U.S. 53, 71 (2006)).
        169
              Id. at 1185 (citing McGowan, 472 F.3d at 742−43).




                                                          55
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 56 of 60




        Walmart moves for summary judgment on the remaining steps of McDonnell Douglas as

to Isberner’s removal from the Liberal Investigation only. Thus, Walmart’s motion for summary

judgment on Isberner’s retaliation claim is granted on her performance evaluation theory of relief.

The motion is denied on her theory that she was retaliated against when Palmer permitted Rohr

not to speak with Isberner alone.

                   2.       Legitimate Non-Retaliatory Reason for Isberner’s Removal from
                            Liberal Investigation and Pretext

        Walmart contends that it had legitimate non-retaliatory reasons for removing Isberner

from the Liberal Investigation: (1) Palmer believed that Isberner failed to conduct the initial

portions of the investigation in accordance with Walmart’s policy requiring her to speak with

associates with a third-party witness present; (2) Palmer believed Isberner misrepresented and

attempted to cover up her lack of preparation for the investigation; and (3) Palmer was concerned

at the time about Isberner’s health and believed she was giving her a chance to rest and recover.

Walmart thus fulfils its burden of articulating a legitimate, nonretaliatory reason for Isberner’s

removal from the Liberal Investigation and Isberner must come forward with evidence

demonstrating that Walmart’s stated reasons are a pretext for retaliation.

        Pretext may be shown by demonstrating “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons

for its action that a reasonable factfinder could rationally find them unworthy of credence.”170

Pretext can also be demonstrated by “direct evidence that the proffered rationale is false, or that

the plaintiff was treated differently from similarly-situated employees.”171 “The critical question



        170
              Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1203 (10th Cir. 2006).
        171
            Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1196 (10th Cir. 2011) (citing Swackhammer v.
Sprint/United Mgmt. Co., 493 F.3d 1160, 1167 (10th Cir. 2007)).




                                                          56
          Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 57 of 60




regarding this aspect of the McDonnell Douglas rubric is whether ‘a reasonable factfinder could

rationally find [the employer’s rationale] unworthy of credence and hence infer that the employer

did not act for the asserted [non-retaliatory] reasons.’”172 The Court examines “the facts as they

appear to the person making the decision.”173

        Isberner has come forward with evidence demonstrating a genuine issue of material fact

about whether Walmart’s stated reasons for removing her from the Liberal Investigation are

worthy of credence. Walmart admits that Palmer’s decision was based on a credibility

assessment—she believed Rohr when he told her that he had not been asked to serve as a third-

party witness for the investigation, and that he did not understand why Isberner believed he had.

Isberner told Palmer that she asked Rohr, and he agreed, to serve as the third-party witness in

Liberal, that he failed to show up, and that he told her over the phone he was not coming. The

Court does not weigh credibility on summary judgment. A reasonable jury could believe Isberner

and not Rohr about whether he agreed to serve as a third-party witness. And a reasonable jury

could conclude that Palmer’s decision to disregard Isberner’s version of events and remove her

from the investigation was pretextual.

        A reasonable jury could also believe that Palmer’s asserted health concerns are unworthy

of credence. Palmer informed Isberner that she was being removed from the Liberal Investigation

during her 2019 performance evaluation, after Palmer and Carmen criticized the way she handled

that investigation. One of the main criticisms during this performance evaluation was that

Isberner failed to secure a third-party witness, a conclusion that could only be reached if they




        172
            Lounds v. Lincare, Inc., 812 F.3d 1208, 1234 (10th Cir. 2015) (alterations in original) (quoting Crowe, 649
F.3d at 1196).
       173
           Zamora v. Elite Logistics, Inc., 478 F.3d 1160, 1166 (10th Cir. 2007) (en banc) (quoting Watts v. City of
Norman, 270 F.3d 1288, 1295 (10th Cir. 2001)).




                                                         57
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 58 of 60




believed Rohr instead of Isberner’s report of what happened. It is undisputed that the

performance evaluation occurred around the time Isberner contracted pneumonia; however,

according to Isberner’s testimony, her removal from the Liberal Investigation was delivered by

Palmer and Carmen in a hostile tone. Isberner testified that she had “never walked out of a

performance appraisal in my 34 years of working and felt so beat up. I mean, I was waiting for

Heidi to say, you’re fired.”174 A reasonable jury could conclude from this evidence that Palmer

did not remove Isberner from the Liberal Investigation based on concerns about her health.

        Therefore, the Court finds that genuine issues of material fact preclude summary judgment

on Isberner’s retaliation claim, with the exception of her claim that her 2019 performance

evaluation constituted unlawful retaliation. Summary judgment is granted on that theory of

retaliation.

IV.     Conclusion

        Isberner’s theories of relief in this matter are highly interrelated. For that reason, she

urges that her claims under all three statutes—the ADA, ADEA, and Title VII—cannot be

separated and should be construed together and allowed to proceed to trial. As described above,

the Court has taken care to construe the facts of this case in the light most favorable to Isberner,

and, where appropriate, consider cumulative evidence of discriminatory conduct. In sum, the

Court finds that this case should proceed to trial on Isberner’s claims that Walmart violated Title

VII by discriminating and retaliating against her on the basis of her gender. Specifically, her

surviving claims allege gender-based retaliation and a hostile work environment that culminated

in her constructive discharge. Isberner has presented genuine issues of material fact as to these

surviving claims, and Walmart’s arguments in favor of summary judgment largely call for


        174
              Isberner Dep., Doc. 51-1 at 86:1–5.




                                                    58
         Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 59 of 60




credibility assessments or for the Court to view the facts in the light most favorable to Walmart,

rather than Isberner, the nonmoving party. Instead, the Court follows the well-established

standards that govern summary judgment motions. Under these standards, a trier of fact must

decide these issues. The Court grants summary judgment to Walmart on the claims of disability

and age discrimination, hostile work environment, and constructive discharge. The Court also

grants summary judgment on many of Isberner’s claims of discrimination and retaliation to the

extent she alleges they are independent from the hostile work environment and constructive

discharge. While Isberner cannot assert these dismissed claims of discrimination and retaliation

as independent grounds for relief, the facts and circumstances surrounding the dismissed Title VII

claims are admissible to demonstrate the surviving claims of hostile work environment,

constructive discharge, and retaliation.

        IT IS THEREFORE ORDERED BY THE COURT that Walmart’s Motion for

Summary Judgment (Doc. 44) is granted in part and denied in part. Summary judgment is

granted on Counts II and III (Violations of the ADEA and ADA) in their entirety, the

discrimination claims alleged in Counts I (violations of Title VII) that are not premised on

constructive discharge, and the retaliation claim in Count IV premised on Isberner’s performance

evaluation. Summary judgment is denied on the hostile work environment and constructive

discharge claims in Count I, and all theories of retaliation in Count IV except for Isberner’s

performance evaluation. The Court will set a telephonic pretrial conference forthwith to discuss

the trial date and pretrial deadlines.

        IT IS SO ORDERED.

        Dated: September 21, 2021




                                                 59
Case 2:20-cv-02001-JAR Document 61 Filed 09/21/21 Page 60 of 60




                                S/ Julie A. Robinson
                                JULIE A. ROBINSON
                                CHIEF UNITED STATES DISTRICT JUDGE




                              60
